Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS

 

 

BY AND BETWEEN

 

SELLERS:

 

Edlen Peachtree, LLC,

a Delaware limited liability company

CH Peachtree Associates, LLC,

a Georgia limited liability company

 

and

 

BUYER:

 

Plymouth Industrial REIT, Inc.,

a Maryland corporation.

 

Dated as of:  August 29, 2014

 

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS

 

Buyer and Sellers hereby enter into this Purchase and Sale Agreement and Escrow
Instructions (this “Agreement”) as of the Effective Date.  In consideration of
the mutual covenants set forth herein, Sellers agree to sell, convey, assign and
transfer the Property to Buyer, and Buyer agrees to buy the Property from
Sellers, on the terms and conditions set forth in this Agreement.

 

1.                                      DEFINED TERMS.  The terms listed below
shall have the following meanings throughout this Agreement:

 

Approvals:

 

All permits, licenses, franchises, certifications, authorizations, approvals and
permits issued by any governmental or quasi-governmental authorities for the
ownership, operation, use and occupancy of the Property or any part thereof,
excluding applications for development approvals that have been denied.

 

 

 

Bond Lease:

 

That certain Lease Agreement dated as of December 1, 2008 between the
Development Authority, as lessor, and Sellers (as successor to FirstCal
Industrial 2 Acquisition, LLC), as lessee, as amended, assigned or otherwise
modified.

 

 

 

Bond Lease Assumption

Costs:

 

The out-of-pocket costs and fees of the Issuer and Trustee (each as defined in
the Bond Lease) incurred in connection with the preparation, execution, delivery
and administration of documents to effect the assignment of the Bond Lease
Documents to the Buyer pursuant to the terms of this Agreement.

 

 

 

Bond Lease Documents:

 

The Bond Lease and each of the documents, instruments and agreements to which a
Seller is a party or in which the Seller holds an interest, each as amended,
assigned or otherwise modified, including without limitation that certain
Assignment, Assumption, Release and Modification of Lease Documents dated as of
May 20, 2013 by and among FirstCal Industrial 2 Acquisition, LLC, Sellers and
the Development Authority (the “Bond Lease Assignment”) and each of the “Bond
Lease Documents” identified in the Bond Lease Assignment.

 

 

 

Business Day:

 

Any day that is not a Saturday or Sunday or a legal holiday in any state in
which any of the Real Property is located.

 

 

 

Broker:

 

Savills Studley

 

 

 

Buyer:

 

Plymouth Industrial REIT, Inc., a Maryland corporation

 

--------------------------------------------------------------------------------


 

Buyer’s Address:

 

c/o Plymouth Industrial REIT, Inc.

 

 

Two Liberty Square, 10th Floor

 

 

Boston, MA 02109

 

 

Attn:

Pendleton White, Jr.

 

 

Telephone:

(617) 340-3861

 

 

Email:

pen.white@plymouthrei.com

 

 

 

 

 

With a copies to:

 

 

 

 

 

Brown Rudnick LLP

 

 

One Financial Center

 

 

Boston, MA 02111

 

 

Attn:

Kevin P. Joyce, Esq.

 

 

 

Jeffrey L. Vigliotti, Esq.

 

 

 

Telephone: (617) 856-8342 (KPJ)

 

 

 

(617) 856-8494 (JLV)

 

 

Email:

KJoyce@brownrudnick.com

 

 

 

jvigliotti@brownrudnick.com

 

 

 

Closing:

 

The consummation of the sale and purchase of the Property, as described in
Section 11 below.

 

 

 

Closing Date:

 

The later to occur of (a) fifteen (15) days after expiration of the Contingency
Period (as it may be extended pursuant to Section 4) or (b) ten (10) Business
Days following the completion of the planned initial public offering (the “IPO”)
to be made by Buyer (or its assignee or designated affiliate) (the later of
(a) and (b), the “Scheduled Closing Date”).

 

 

 

Contingency Period:

 

The period commencing on the Effective Date and expiring at 5:00 p.m. (Boston,
Massachusetts Time) on the date which is forty-five (45) days thereafter (the
“Scheduled Contingency Expiration Date”), subject, however, to extension
pursuant to Section 5.

 

 

 

Deposit:

 

One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00) (the “Initial
Deposit”), together with any increase to the same if Buyer deposits the
additional sum of One Hundred Thousand and 00/100 Dollars ($100,000.00) (the
“IPO Deposit”) pursuant to the terms of this Agreement. Sellers shall be
entitled to enforce, by lawsuit or otherwise, Buyer’s obligation to make the
Initial Deposit and the IPO Deposit at any time after the obligation to make any
such deposit accrues. Except as otherwise provided in this Agreement, none of
the Deposit shall be refundable to Buyer unless Sellers default hereunder or
unless any of the conditions to Buyer’s obligation to close are not satisfied
and Buyer terminates this Agreement as the result thereof.

 

2

--------------------------------------------------------------------------------


 

Development Authority:

 

Development Authority of Gwinnett County.

 

 

 

Domain Rights:

 

All rights, control and ownership of any Websites, and all intellectual property
rights and interests relating thereto or arising therefrom. Expressly excluded
from Domain Rights is the Cambridge Hanover, Inc. Website and all intellectual
property rights and interests relating thereto.

 

 

 

Effective Date:

 

August 29, 2014

 

 

 

Escrow Holder:

 

Commonwealth Land Title Insurance Company, a division of Fidelity National
Financial

 

 

 

Escrow Holder’s Address:

 

Commonwealth Land Title Insurance Company

 

 

265 Franklin Street

 

 

Boston, MA 02110

 

 

Attn: Robert J. Capozzi, Esq.

 

 

Email: Robert.capozzi@fnf.com

 

 

 

Exhibits:

 

Exhibit A-1

 

Legal Description of Leasehold Parcel

 

 

Exhibit A-2

 

Legal Description of Fee Parcel

 

 

Exhibit B

 

Documents

 

 

Exhibit C-1

 

Tenant Estoppel

 

 

Exhibit C-2

 

Suniva Estoppel

 

 

Exhibit D

 

Form of Deed

 

 

Exhibit E

 

Bill of Sale

 

 

Exhibit F

 

Assignment and Assumption of Leases

 

 

Exhibit G

 

Assignment and Assumption of Contracts

 

 

Exhibit H

 

FIRPTA Affidavit

 

 

Exhibit I

 

Omitted

 

 

Exhibit J

 

Seller’s Closing Certificate

 

 

Exhibit K

 

Existing Contracts

 

 

Exhibit L

 

Existing Leases

 

 

Exhibit M

 

Rent Roll

 

 

Exhibit N

 

Disclosures

 

 

Exhibit O

 

Intentionally Omitted

 

 

Exhibit P

 

Leasing Listing Agreements

 

 

Exhibit Q

 

Bond Issuer Estoppel

 

 

Exhibit R

 

Bond Trustee Estoppel

 

 

Exhibit S-1

 

Representation Letter

 

 

Exhibit S-2

 

Update Letter

 

 

Exhibit T

 

Indemnification Agreement

 

3

--------------------------------------------------------------------------------


 

Existing Contracts:

 

All written brokerage (other than the brokerage agreement regarding the sale of
the Property to Buyer), service, maintenance, operating, repair, supply,
purchase, consulting, professional service, advertising and other contracts to
which Sellers, or their agents, representatives, employees or
predecessors-in-interest are a party, relating to the operation or management of
the Real Property, Personal Property, Leases, and/or Intangible Property (but
excluding insurance contracts and any recorded documents evidencing the
Permitted Exceptions).

 

 

 

Improvements:

 

All buildings and other improvements owned by Sellers located on or affixed to
the Land, including, without limitation, the existing buildings (the
“Buildings”) and parking lots, together with all mechanical systems (including
without limitation, all heating, air conditioning and ventilating systems and
overhead doors), electrical equipment, facilities, equipment, conduits, motors,
appliances, boiler pressure systems and equipment, air compressors, air lines,
gas-fired unit heaters, baseboard heating systems, water heaters and water
coolers, plumbing fixtures, lighting systems (including all fluorescent and
mercury vapor fixtures), transformers, switches, furnaces, bus ducts, controls,
risers, facilities, installations and sprinkling systems to provide fire
protection, security, heat, air conditioning, ventilation, exhaust, electrical
power, light, telephone, storm drainage, gas, plumbing, refrigeration, sewer and
water thereto, all internet exchange facilities, telecommunications networks,
conduits, fiber optic cables, all cable television fixtures and antenna,
elevators, escalators, incinerators, disposals, rest room fixtures and other
fixtures, equipment, motors and machinery located in or upon the Buildings, and
other improvements now or hereafter on the Land, but excluding any trade
fixtures, equipment or other personal property that any Tenant under an existing
Lease owns or has the right to remove from its leased premises.

 

 

 

Intangible Property:

 

All intangible property (except as expressly set forth herein) now or on the
Closing Date owned by Sellers in connection with the Real Property or the
Personal Property including without limitation all of Seller’s right, title and
interest in and to all utility arrangements, transferable warranties or
guarantees (Sellers shall not have any obligation to pay any cost or fee in
connection with the transfer of any warranty or guarantee), Approvals, Domain
Rights, Websites, and Approved Contracts (not Sellers’ obligations under any
Rejected Contracts (as hereinafter defined)), and all other intangible rights
used in connection with or relating to the Real Property or the Personal
Property or any part thereof, but specifically excluding Sellers’ right, title
and interest in and to the following: (i) to any environmental reports,
(ii) soil reports, (iii)

 

4

--------------------------------------------------------------------------------


 

 

 

surveys, maps, (iv) engineering reports and other technical descriptions or
reports (v) bank accounts, (vi) accounts receivables, (vii) tort claims,
(viii) insurance or other contract claims, (ix) condemnation awards, (x) refunds
due from any vendor or other payee, and (xi) claims against Tenants for amounts
due relating to any reconciliation of Operating Expense payments..

 

 

 

Land:

 

The two parcels of land (collectively, the “Parcels”, and each a “Parcel”), each
located in the City of Norcross, Gwinnett County, Georgia, more particularly
described in Exhibit A-1 attached hereto (the “Leasehold Parcel”) and
Exhibit A-2 attached hereto (the “Fee Parcel”), together with all rights and
interests appurtenant thereto, including, without limitation, any water and
mineral rights, development rights, air rights, easements and all rights of
Sellers in and to any strips and gores, alleys, passages or other rights-of-way.

 

 

 

 

 

With respect to the Leasehold Parcel, the Land shall include Sellers’ leasehold
interest in the Leasehold Parcel pursuant to the Bond Lease, and shall not
include fee simple title.

 

 

 

Landlord(s):

 

Either or both Sellers in its/their capacity as landlord(s), sublandlord(s),
lessor(s) or sublessor(s) or in similar capacity(ies) under any of the Leases.

 

 

 

Leases:

 

The leases, subleases, licenses and other agreements with respect to occupancy
of space in the Real Property in effect on the date hereof as listed on
Exhibit L, together with leases, subleases, licenses and other agreements with
respect to occupancy of space in the Property entered into after the date hereof
in accordance with the terms of this Agreement, together with all amendments and
guaranties thereof, but excluding the Bond Lease.

 

 

 

Lender:

 

JPMorgan Chase Bank, National Association

 

 

 

Loan:

 

The existing loan made by Lender to Sellers in the original principal amount of
Ten Million Six Hundred Thousand and 00/100 Dollars ($10,600,000.00).

 

 

 

Loan Assumption:

 

The Buyer’s assumption and/or modification of the Loan and the Loan Documents in
accordance with the terms of the Loan Documents.

 

 

 

Loan Assumption

Documents:

 

Any and all documents, instruments, certificates, opinions and items required
under the Loan Agreement or otherwise required in connection with the Loan
Assumption, in each case, originally-executed and/or in recordable form to the
extent applicable.

 

5

--------------------------------------------------------------------------------


 

Loan Assumption Fees:

 

The costs and fees payable in connection with the Loan Assumption or the request
for approval of the Loan Assumption (including, without limitation, transfer
fees, assumption fees, lenders’ attorney’s fees and costs, rating agency fees,
search fees, inspection fees, application fees, closing fees, processing fees
and taxes, intangible taxes, mortgage taxes (including documentary stamp taxes)
and other amounts, but specifically excluding Seller’s and Buyer’s attorneys’
fees).

 

 

 

Loan Documents:

 

The documents, instruments and agreements executed to evidence or secure the
Loan.

 

 

 

Permitted Exceptions:

 

All of the following: applicable zoning and building ordinances and land use
regulations, the lien of taxes and assessments not yet delinquent, any
exclusions from coverage set forth in the jacket of any Owner’s Policy of Title
Insurance, any exceptions caused by Buyer, its agents, representatives or
employees, the rights of the Tenants, as Tenants only, under the Leases, public
utility easements of record without encroachment by any of the Improvements, and
any matters deemed to constitute Permitted Exceptions under Section 8(d) hereof.

 

 

 

Personal Property:

 

Any and all personal property owned by Sellers including, without limitation,
furniture, equipment, machinery, rack systems, inventories, supplies, signs, and
other tangible personal property of every kind and nature owned by Sellers and
installed, located at or used in connection with the operation, maintenance,
ownership and/or occupancy of, and located on, the Real Property.

 

 

 

Property:

 

Any and all of Sellers’ interest in the Real Property, the Personal Property,
the Approved Contracts (as defined in Section 4), the Leases, the Intangible
Property and the Bond Lease Documents.

 

 

 

Purchase Price:

 

The sum of Seventeen Million and 00/100 Dollars ($17,000,000.00)

 

 

 

Real Property:

 

The Land and the Improvements.

 

 

 

Sellers:

 

(a) Edlen Peachtree, LLC, a Delaware limited liability company and (b) CH
Peachtree Associates, LLC, a Georgia limited liability company (collectively,
the “Sellers” and each a “Seller”)

 

6

--------------------------------------------------------------------------------


 

Sellers’ Address:

 

c/o Cambridge Hanover, Inc.

 

 

65 Locust Avenue, Suite 200

 

 

New Canaan, CT 06840

 

 

Attn: Jonathan P. Garrity

 

 

Telephone: (203) 966-9733

 

 

Email: jpgarrity@cambridgehanover.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

Kaufman & Canoles, P.C.

 

 

150 W. Main Street, Suite 2100

 

 

Norfolk, VA 23510

 

 

Attn: Charles E. Land, Esquire

 

 

Telephone: (757) 624-3131

 

 

Email: celand@kaufcan.com

 

 

 

Tenant(s):

 

Persons or entities occupying or entitled to possession of any portion of the
Real Property pursuant to the Leases, including tenants, subtenants, licensees
and other occupants.

 

 

 

Tenant Inducement Costs:

 

All third-party payments, costs and expenses required to be paid or provided by
Sellers, as Landlord(s), pursuant to a Lease which is in the nature of a tenant
inducement, including tenant improvement costs, tenant allowances, building
lease buyout costs, Landlord work costs, brokerage commissions, reimbursement of
tenant moving expenses and other out-of-pocket costs.

 

 

 

Title Company:

 

Commonwealth Land Title Insurance Company

 

 

265 Franklin Street

 

 

Boston, MA 02110

 

 

Attn: Robert J. Capozzi, Esq.

 

 

Email: Robert.capozzi@fnf.com

 

 

 

Websites:

 

All domain names, web addresses and websites in which Sellers have an interest
relating to the Property or any portion thereof but excluding in its entirety
the Cambridge Hanover, Inc. website (cambridgehanover.com).

 

2.                                      DEPOSIT AND PAYMENT OF PURCHASE PRICE;
INDEPENDENT CONSIDERATION.  Unless this Agreement terminates prior to the
expiration of the Contingency Period, Buyer shall deposit with Escrow Holder, at
Escrow Holder’s office, by wire transfer, each as a deposit on account of the
Purchase Price the following: (a) within five (5) Business Days after the
expiration of the Contingency Period, the Initial Deposit (b) within two
(2) Business Days after the completion of the IPO, the IPO Deposit.

 

Upon Escrow Holder’s receipt of any portion of the Deposit, Escrow Holder shall
place the same in a single interest-bearing account acceptable to Buyer. 
Interest earned on the Deposit

 

7

--------------------------------------------------------------------------------


 

shall be considered part of the Deposit.    The Deposit (as and when paid to
Escrow Holder) shall be held by Escrow Holder in accordance with this Agreement,
and, if applicable, in accordance with Escrow Holder’s standard form of escrow
agreement which Buyer and Sellers agree to execute in addition to this
Agreement.  If the transactions contemplated hereby close as provided herein,
the Deposit shall be paid to Sellers and shall be credited toward the Purchase
Price (prorated in proportion to the allocation of the Purchase Price) and Buyer
shall pay through escrow to Sellers the balance of the Purchase Price net of the
outstanding principal balance of the Loan and net of all prorations and other
adjustments provided for in this Agreement.  If this Agreement is terminated
pursuant to the terms hereof or if the transactions do not close, the Deposit
shall be returned to Buyer or delivered to Sellers (prorated in proportion to
the allocation of the Purchase Price) as otherwise specified in this
Agreement.   In the event that the completion of the IPO does not occur on or
before September 30, 2014, Sellers may at any time thereafter but prior to the
completion of the IPO, by written notice to Buyer, terminate this Agreement in
which event the Deposit shall be delivered to and retained by Sellers.

 

Contemporaneously with the execution and delivery of this Agreement, Buyer has
delivered to the Escrow Holder, for delivery by the Escrow Holder to Sellers as
further consideration for this Agreement, the sum of One Hundred and No/100
Dollars ($100.00) (the “Independent Contract Consideration”), which amount has
been bargained for and agreed to as consideration for Sellers’ execution and
delivery of this Agreement.  At Closing, the Independent Contract Consideration
shall not be applied to the Purchase Price.

 

3.                                      DELIVERY OF MATERIALS FOR REVIEW.  On or
before the date which is three (3) Business Days after the Effective Date,
Sellers shall deliver to Buyer at Buyer’s address set forth in Section 2 above,
the materials listed on Exhibit B (collectively, the “Documents”), if any, which
are in Sellers’ possession, for Buyer’s review.  In the alternative, at Sellers’
option and within the foregoing five (5) day period, Sellers may make the
Documents which are in Sellers’ possession available to Buyer on a secure web
site, and in such event, Buyer agrees that any item to be delivered by Sellers
under this Agreement shall be deemed delivered to the extent available to Buyer
on such secured web site.  Without limitation on the foregoing, Sellers shall
make any other documents, files and information reasonably requested by Buyer
concerning the Property and which are in Sellers’ possession or control
available for Buyer’s inspection at Sellers’ general offices or such other
location as shall be mutually convenient to the parties.  Sellers make no
representation as to the accuracy or completeness of any of the Documents that
were not prepared by any Seller.

 

4.                                      CONTINGENCIES.  Buyer’s obligation under
this Agreement to purchase the Property and consummate the transactions
contemplated hereby is subject to and conditioned upon, among other things, the
satisfaction or waiver by Buyer, in its sole and absolute discretion and in the
manner hereinafter provided, of each of the contingencies (individually, a
“Contingency”, and collectively, the “Contingencies”) set forth in this
Section 4 in each case within the Contingency Period.

 

(a)                                 Property Review.  On or before the
expiration of the Contingency Period, Sellers shall have given Buyer an
opportunity to conduct its due diligence review, investigation and analysis of
the Property (the “Due Diligence Review”) independently or through agents of
Buyer’s own choosing, and Buyer shall have completed and shall be satisfied, in
Buyer’s sole and

 

8

--------------------------------------------------------------------------------


 

absolute discretion, with Buyer’s Due Diligence Review, which may include, but
shall not necessarily be limited to, Buyer’s review, investigation and analysis
of: (i) all of the Documents; (ii) the physical condition of the Property;
(iii) the adequacy and availability at reasonable prices of all necessary
utilities, including, without limitation, the services necessary to operate the
Improvements for Buyer’s intended use of the Property; (iv) the adequacy and
suitability of applicable zoning and Approvals; (v) the Leases and the
obligations from and to the Tenants thereunder; (vi) market feasibility studies;
and (vii) such tests and inspections of the Property as Buyer may deem necessary
or desirable.

 

(b)                                 Environmental Audit.  On or before the
expiration of the Contingency Period, Buyer shall have completed to the
satisfaction of Buyer, in its sole and absolute discretion, an environmental
audit and assessment of the Real Property (the “Environmental Audit”), including
but not limited to the performance of such tests and inspections as Buyer may
deem necessary or desirable, subject to the terms and provisions hereof, in
order to determine the presence or absence of any Hazardous Materials (as
defined in Section 12(i) hereof).

 

(c)                                  Tenant Estoppels.  On or before the
expiration of the Contingency Period, Buyer shall have received an estoppel
certificate substantially in the form attached hereto as Exhibit C-1 (a “Tenant
Estoppel”) (other than Suniva, Inc., which shall have a different from of
estoppel certificate), executed by each Tenant under each of the Leases with
respect to the status of such Lease, rent payments, Tenant improvements, lease
defaults and other matters relating to such Lease, and disclosing no defaults,
disputes or other matters objectionable to Buyer in its sole and absolute
discretion.  With respect to Suniva, Inc., on or before the expiration of the
Contingency Period, Buyer shall have received an estoppel certificate
substantially in the form attached hereto as Exhibit C-2 (the “Suniva
Estoppel”), executed by Suniva, Inc. under its Lease with respect to the status
of its Lease, rent payments, Tenant improvements, lease defaults and other
matters relating to its Lease, and disclosing no defaults, disputes or other
matters objectionable to Buyer in its sole and absolute discretion.

 

(d)                                 Bond Lease Estoppels.  On or before the
expiration of the Contingency Period, Buyer shall have received (a) an estoppel
certificate substantially in the form attached hereto as Exhibit Q executed by
the Issuer (as defined in the Bond Lease) with respect to the status of the Bond
Lease Documents, rent payments, bond payments, lease defaults and other matters
relating to the Bond Lease Documents, and disclosing no defaults, disputes or
other matters objectionable to Buyer in its sole and absolute discretion and
(b) an estoppel certificate substantially in the form attached hereto as
Exhibit R executed by the Trustee (as defined in the Bond Lease) with respect to
the status of the Bond Lease Documents, rent payments, bond payments, lease
defaults and other matters relating to the Bond Lease Documents, and disclosing
no defaults, disputes or other matters objectionable to Buyer in its sole and
absolute discretion.

 

(e)                                  Board Approval.  On or before the
expiration of the Contingency Period, Buyer shall have obtained approval for the
transaction contemplated by this Agreement from its Board of Directors (“Board
Approval”).  The failure of Buyer to obtain Board Approval shall in no event be
used as the basis for contesting a claim by any Seller that it is entitled to
the Deposit following a default by Buyer or as a defense against any claim of
indemnity by Seller.

 

9

--------------------------------------------------------------------------------


 

(f)                                   Lender Approval & Loan Assumption.  On or
before the expiration of the Contingency Period, Buyer shall have obtained
(a) Lender’s approval of the Loan Assumption on terms acceptable to Buyer in
Buyer’s sole and absolute discretion and (b) Lender shall have provided to Buyer
such estoppel information with respect to the Loan Assumption as Buyer shall
have reasonably requested.  Buyer agrees to complete and execute an application
to assume the Loan and the Loan Documents within three (3) Business Days after
the Effective Date.  Buyer agrees to use commercially reasonable efforts to
obtain the approval of Lender described herein, and Sellers, at no material cost
or expense to Sellers, agree to reasonably cooperate with Buyer and Lender to
obtain such approval, with the parties agreeing that time is of the essence. 
Buyer and Sellers agree to reasonably cooperate with each other and with Lender
to prepare the final form of each of the Loan Assumption Documents prior to
expiration of the Contingency Period in form and substance reasonably acceptable
to each of Buyer, Sellers and Lender.  In connection with the Loan Assumption,
the Buyer plans to have Plymouth Industrial REIT, Inc. (i.e., the Buyer) serve
as the guarantor and a newly formed limited liability company serve as the
borrower.

 

The foregoing Due Diligence Review, Environmental Audit, Tenant Estoppel, Board
Approval and Lender Approval & Loan Assumption Contingencies are solely for
Buyer’s benefit and only Buyer may determine such Contingencies to be satisfied
or waived in writing. Buyer shall have the Contingency Period in which to
satisfy or waive such Contingencies by delivering written notice to Sellers with
a copy to Escrow Holder.  Each Contingency shall be deemed to have been
satisfied or waived by Buyer unless prior to the expiration of the Contingency
Period, Buyer delivers to Sellers a written notice terminating this Agreement
(“Buyer’s Termination Notice”).  During the Contingency Period, Buyer may elect
not to purchase the Property for any reason or for no reason whatsoever, all in
Buyer’s sole and absolute discretion.

 

5.                                      BUYER’S EXTENSION RIGHT.  If, (a) at any
time during the Contingency Period, Buyer determines in its sole and absolute
discretion that a Phase II Environmental Site Assessment is necessary to
determine whether the Contingencies have been satisfied or (b) as of two
(2) Business Days prior to expiration of the Contingency Period, Lender has not
approved the Loan Assumption, then, in either case, Buyer shall have the right
to extend the Contingency Period for an additional thirty (30) days so that the
Contingency Period will expire at 5:00 p.m. (Eastern Standard Time) on the date
which is seventy-five (75) days after the Effective Date; Buyer may exercise
this extension right by delivering written notice to Sellers on or before
5:00 p.m. (Eastern Standard Time) on the Scheduled Contingency Expiration Date.
For the sake of clarity, the parties acknowledge that Buyer shall not have the
right to extend the Contingency Period under clause (b) of the first sentence of
this paragraph if Lender approves the Loan Assumption on or before two
(2) Business Days prior to expiration of the Contingency Period, regardless of
whether Buyer finds the terms of such approval acceptable.

 

6.                                      ADDITIONAL TERMINATION RIGHTS.

 

(a)                                 If Buyer fails to obtain Lender’s approval
of the Loan Assumption on or before the expiration of the Contingency Period,
then Sellers may terminate this Agreement by delivering written notice to Buyer
at any time after expiration of the Contingency Period but prior to the date
that Lender’s approval of the Loan Assumption is obtained.

 

10

--------------------------------------------------------------------------------


 

(b)                                 If Buyer first obtains Lender’s approval of
the Loan Assumption after expiration of the Contingency Period, then Buyer shall
have the right to terminate this Agreement by delivering written notice to
Sellers (Buyer’s Loan Assumption Rejection Notice”) on or before the date that
is five (5) Business Days after Buyer receives Lender’s written approval of the
Loan Assumption if such Lender’s approval does not meet all of the following
requirements: (1) the same shall be on terms and with documentation that is
reasonable in the context of a CMBS assumption; (2) the same shall permit Buyer
to assume the Loan without material adverse modification in or addition to any
of the economic terms of, or the exposure of liability to Buyer or any guarantor
of the entity that takes title to the Property in connection with, the Loan
Documents (it being understood that any change in rate, term, extension options,
prepayment, amortization, cash management or sweeps or reserves, or expansion of
non-recourse carve-outs loans, or any liability or recourse to any person or
entity other than the entity that takes title to the Property, shall be deemed
to be a material adverse change) or, in the event of such modification, the
express, prior approval of such modification by Buyer in its sole and absolute
discretion; (3) the Loan Assumption shall provide that Buyer and any principals
or guarantors of Buyer who execute any guaranties or indemnities in connection
with the Loan shall not be responsible for any obligations or liabilities under
the Loan or the Loan Documents that accrue or arise before the Closing Date; and
(4) reasonable modifications are made to the transfer provisions to allow
certain reasonable requested direct and indirect limited liability company
interests (or other equity interests if applicable) of Buyer to be subsequently
transferred without notice to or consent by Lender.

 

(c)                                  If (i) Buyer delivers Buyer’s Termination
Notice to Sellers prior to the end of the Contingency Period, as it may be
extended, (ii) Lender’s approval of the Loan Assumption is not obtained prior to
the end of the Contingency Period, as it may be extended, and Sellers exercise
the termination right set forth in Section 6(a) or (iii) Buyer delivers Buyer’s
Loan Assumption Rejection Notice within the time specified in Section 6(b) above
then, in the event of any of (i), (ii) and/or (iii), this Agreement shall
terminate without the further action of any party.  Upon any such termination,
Escrow Holder shall return the Deposit (if any) to Buyer and, except for those
provisions of this Agreement which expressly survive the termination of this
Agreement, the parties hereto shall have no further obligations hereunder.

 

7.                                      CONTRACTS.  With respect to the Existing
Contracts only, prior to the expiration of the Contingency Period, Buyer may
furnish Sellers with a written notice of the contracts and agreements (the
“Approved Contracts”) which Buyer has elected to assume at the Closing.  All
Existing Contracts not included in any such notice shall be excluded from the
Property to be conveyed to Buyer, and are herein collectively referred to as the
“Rejected Contracts”, and, if Buyer fails to deliver such notice, all Existing
Contracts shall be deemed Rejected Contracts.  Sellers shall at Sellers’ sole
cost and expense terminate on or before the Closing Date all Rejected Contracts
and shall deliver to Buyer evidence satisfactory to Buyer of Sellers’
termination on or prior to Closing of all Rejected Contracts.  Notwithstanding
anything contained herein to the contrary, Sellers agree to cause any existing
property management agreements and any leasing listing agreements to be
terminated effective as of the Closing Date and Sellers shall be solely
responsible for any fees or payments due thereunder except that if, after the
Effective Date (including periods after the Closing Date), (i) Buyer approves
the expansion of the premises or renewal of the term of any of the Leases that
are subject to the leasing listing agreements listed on Exhibit P, Buyer shall
pay the commissions that become due

 

11

--------------------------------------------------------------------------------


 

with respect to such renewal or expansion, and (ii) any current Tenant renews
its lease or expands its premises, Buyer shall pay the commissions that become
due with respect to such renewal or expansion and shall assume Seller’s listing
agreements with respect to such commissions at Closing.

 

8.                                      TITLE COMMITMENT; SURVEY; SEARCHES. 
Buyer’s obligation to purchase the Property and to consummate the transactions
contemplated hereby shall also be subject to and conditioned upon Buyer’s having
approved the condition of title to the Property and surveys of the Real Property
in the manner provided for in this Section 8.

 

(a)                                 Title Commitment.  On or before ten
(10) days after the Effective Date, Sellers shall cause the Title Company to
deliver commitments for each of the Parcels (collectively the “Title
Commitments” and each a “Title Commitment”) to Buyer for the Title Policies (as
defined in Section 9 hereof), issued by the Title Company showing Sellers as the
owners of fee simple title to the Fee Parcel and the owners of a leasehold
interest, pursuant to the Bond Lease, in the Leasehold Parcel, together with
legible copies of all documents (“Exception Documents”) referred to in Schedule
B of the Title Commitments.

 

(b)                                 Survey.  Sellers shall cooperate with Buyer
to obtain an update of Sellers’ existing surveys from surveyors licensed in the
states where the Real Property is located, which shall be certified to Buyer,
Title Company and Buyer’s lender (if applicable) with a certification in
accordance with the “Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys,” jointly established and adopted by ALTA and NSPS in 2011 and
including items 1, 2, 3, 4, 6(a), 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a),
11(b), 13, 14, 16, 17, 18, 20 and 21 ($1,000,000.00 minimum) of Table A
(collectively the “Surveys” and each a “Survey”).  Sellers shall not be
obligated to expend any funds with respect to the Surveys.

 

(c)                                  Searches.  Buyer may obtain current UCC,
tax lien and judgment searches with respect to liens, security interests and
adverse claims affecting Sellers or Sellers’ interest in the Real Property
and/or the Personal Property (collectively, “Searches”).

 

(d)                                 Permitted/Unpermitted Exceptions.  Buyer
shall have the right, until the date that is seven (7) days before the end of
the Contingency Period, to object in writing (“Buyer’s Exception Notice”) to any
title matters that are not Permitted Exceptions which are disclosed in the Title
Commitments or Surveys (herein collectively called “Liens”).  Unless Buyer shall
timely object to the Liens, such Liens shall be deemed to constitute additional
Permitted Exceptions.  Any Liens which are timely objected to by Buyer shall be
herein collectively called the “Title Objections.”  If, on or before two
(2) Business Days before the end of the Contingency Period, Sellers fail to
cause or covenant to Buyer in writing to remove or endorse over any Title
Objections prior to the Closing in a manner satisfactory to Buyer in its sole
and absolute discretion (Sellers having no obligation to agree to cure or
correct any such Title Objections),  Buyer may elect, prior to the expiration of
the Contingency Period to either (a) terminate this Agreement by giving written
notice to Sellers and , thereafter, the parties shall have no further rights or
obligations hereunder except for those obligations which expressly survive the
termination of this Agreement, or (b) waive such Title Objections, in which
event such Title Objections shall be deemed additional “Permitted Exceptions”
and the Closing shall occur as herein provided without any reduction of or
credit against the Purchase Price.  Buyer

 

12

--------------------------------------------------------------------------------


 

shall have the right to amend Buyer’s Exception Notice (“Buyer’s Amended
Exception Notice”) to object to any title matters that are not Permitted
Exceptions which are disclosed in any supplemental reports or updates to the
Title Commitments or Surveys delivered to Buyer after the end of the Contingency
Period (which title matters were not reflected in the Title Commitments or
Surveys provided to Buyer prior to the end of the Contingency Period) provided
that Buyer objects to the same within five (5) days after Buyer’s receipt of the
applicable supplemental reports or updates to the Title Commitments or Surveys
but in no event after Closing.  If Sellers fail to take the action requested by
Buyer in Buyer’s Amended Exception Notice, Buyer may elect prior to Closing to
proceed under either clause (a) or (b) of the sentence which precedes the
immediately preceding sentence.  Notwithstanding anything to the contrary
contained in this Agreement, any Lien which is a financial encumbrance such as a
mortgage, deed of trust, or other debt security (other than the Loan, the
lien(s) of which shall remain of record), attachment, judgment, lien for
delinquent real estate taxes and delinquent assessments, mechanic’s or
materialmen’s lien, which is outstanding against the Property, or any part
thereof, that is revealed or disclosed by the Title Commitment or any updates
thereto and/or the Searches (herein such matters are referred to as “Financial
Encumbrances”) shall in no event be deemed a Permitted Exception, and Sellers
hereby covenant to remove all Financial Encumbrances on or before the Closing
Date.

 

(e)                                  Approved Title and Survey.  The condition
of title as approved by Buyer in accordance with this Section 8 is referred to
herein as the “Approved Title” and the Surveys as approved by Buyer in
accordance with this Section 8 is referred to herein as the “Approved Survey”.

 

9.                                      DEED; TITLE POLICIES.  Sellers shall
convey the Real Property to Buyer by (a) limited warranty deed in the form of
Exhibit D (the “Deed”) with respect to the Fee Parcel, (b) an assignment and
assumption of the Bond Lease Documents with respect to the Leasehold Parcel and
(c) such other documents as are necessary for Buyer to acquire title to the Real
Property of the same nature and quality as title is currently held by Sellers. 
As a condition to Buyer’s obligation to consummate the purchase of the Property
and other transactions contemplated hereby, as of Closing the Title Company
shall be unconditionally committed to issue to Buyer ALTA extended coverage
Owner’s Policies of Title Insurance for each of the Parcels in the amount of the
Purchase Price allocable to each Parcel, dated effective as of the date the
Deeds are recorded and insuring Buyer (or its nominee or assignee, if
applicable) as the owner of good and indefeasible title to the Real Property
(fee simple as to the Fee Parcel and leasehold interest as to the Leasehold
Parcel), free from all Financial Encumbrances and subject to no exceptions other
than Permitted Exceptions, together with such endorsements as required by Buyer
in the Buyer’s Exception Notice, all in form and substance satisfactory to Buyer
in its sole discretion (the “Title Policies”).  Buyer shall be entitled to
request that the Title Company provide such endorsements (or amendments) to the
Title Policy as Buyer may require, provided that (a) such endorsements (or
amendments) shall be at no cost to, and shall impose no additional liability on
Sellers, except to the extent agreed to in writing by Sellers and (b) Buyer’s
obligations under this Agreement shall not be conditioned upon Buyer’s ability
to obtain such endorsements except to the extent the Title Company commits to
their issuance prior to the expiration of the Contingency Period.  Sellers shall
deliver to the Title Company reasonable and customary instruments, documents,
payments, indemnities, releases, evidence of authority and agreements relating
to the issuance of the Title Policies based upon the requirements of Schedule

 

13

--------------------------------------------------------------------------------


 

B of the Title Commitments applicable to Sellers, including without limitation a
no lien, gap and possession affidavits in a form reasonably acceptable to the
Title Company (each an “Owner’s Affidavit”), but in no event shall Sellers be
obligated to execute or deliver any instrument, document, payment, indemnity,
release or agreement for the purpose of eliminating any Permitted Exception as
an exception to any Title Policy or which would have the practical effect of
expanding the special warranty of title given by Sellers in the Deeds.

 

10.                               PRORATIONS.  The following prorations shall be
made between Sellers and Buyer on the Closing Date, computed with income and
expenses for the Closing Date itself being allocated to Buyer:

 

(a)                                 Rents Payable Under Leases.  The word
“Rents” as used herein shall be deemed to include, without limitation, (i) fixed
monthly rents and other fixed charges payable by the Tenants under the Leases,
(ii), any amounts payable by the Tenants by reason of provisions of the Leases
relating to escalations and pass-throughs of operating expenses and taxes, and
adjustments for increases in the Consumer Price Index and the like, (iii) any
percentage rents payable by the Tenants under the Leases, if any, and (iv) rents
or other charges payable by the Tenants under the Leases for services of any
kind provided to them (including, without limitation, making of repairs and
improvements, the furnishing of heat, electricity, gas, water, other utilities
and air-conditioning) for which a separate charge is made.

 

Sellers shall collect and retain all Rents due and payable prior to the Closing
and Buyer shall receive a credit for all such collected Rents allocable to the
period from and after the Closing Date, in each case, to the extent such Rents
are actually received by Sellers prior to the Closing Date.  Rents collected
subsequent to the Closing Date, net of costs of collection, if any, shall first
be applied to such Tenant’s current Rent obligations and then to past due
amounts in the reverse order in which they were due.  Subject to the foregoing,
any such Rents collected by Buyer shall, to the extent properly allocable to
periods prior to the Closing, be paid, promptly after receipt, to the Sellers
and any portion thereof properly allocable to periods from and after the Closing
Date shall be retained by Buyer.  The term “costs of collection” shall mean and
include reasonable attorneys’ fees and other reasonable out-of-pocket costs
incurred in collecting any Rents.

 

Sellers shall not be permitted after the Closing Date to institute proceedings
against any Tenant to collect any past due Rents for periods prior to the
Closing Date; provided that Buyer agrees for six months after Closing to bill
Tenants for such Rents and provided further that in no event shall Buyer be
obligated to terminate a Lease or dispossess a Tenant after Closing for failure
to pay such Rents. If any past due Rents are not collected from the Tenants
owing such delinquent amounts, Buyer shall not be liable to Sellers for any such
amounts.

 

Any advance or prepaid rental payments or deposits paid by Tenants prior to the
Closing Date and applicable to the period of time subsequent to the Closing Date
and any security deposits or other amounts paid by Tenants, together with any
interest on both thereof to the extent such interest is due to Tenants shall be
credited to Buyer on the Closing Date. Sellers shall not apply any security
deposits between the Effective Date and Closing without Buyer’s prior written
consent, not to be unreasonably withheld.

 

14

--------------------------------------------------------------------------------


 

No credit shall be given either party for accrued and unpaid Rent or any other
non-current sums due from the Tenants until said sums are paid.  In addition, if
as of the Closing Date there exists any rebate, rental concession, free-rent
period, credit, setoff or rent reduction under or with respect to any Lease
which extends beyond the Closing Date, then the prorations in favor of Buyer
hereunder shall include an amount equal to the aggregate amount of all such
rebates, rental concessions, free-rent periods, credits, setoffs or rent
reductions applicable to any period or periods after the Closing Date.

 

(b)                                 Rent Adjustments.  Pending final adjustments
and prorations, as provided in Section 10(a) above, to the extent that any
additional rent, adjustment rent or escalation payments, if any, including,
without limitation, estimated payments for Taxes (as defined below), insurance,
utilities (to the extent not paid directly by Tenants), common area maintenance
and other operating costs and expenses (collectively, “Operating Costs”) in
connection with the ownership, operation, maintenance and management of the Real
Property, are paid by Tenants to the Landlord under the Leases based on an
estimated payment basis (monthly, quarterly, or otherwise) for which a future
reconciliation of actual Operating Costs to estimated payments is required to be
performed at the end of a reconciliation period, Buyer and Sellers shall make an
adjustment at Closing for the applicable reconciliation period (or periods, if
the Leases do not have a common reconciliation period) based on a comparison of
the actual Operating Costs to the estimated payments at and as of Closing.  If,
as of Closing, Sellers have received additional rent, adjustment rent or
escalation payments in excess of the amount that Tenants will be required to
pay, based on the actual Operating Costs as of Closing, Buyer shall receive a
credit in the amount of such excess.  If, as of Closing, Sellers have received
additional rent, adjustment rent or escalation payments that are less than the
amount that Tenants would be required to pay based on the actual Operating Costs
as of Closing, Sellers shall receive the same from Buyer following Closing but
only after Buyer collects the same from the applicable Tenants.  Operating Costs
that are not payable by Tenants either directly or reimbursable under the Leases
shall be prorated between Sellers and Buyer and shall be reasonably estimated by
the parties if final bills are not available.

 

(c)                                  Taxes and Assessments.  With respect to
each Parcel, real estate taxes and special assessments, if any, assessed against
the Property (“Taxes”) for the tax year in which the Closing occurs (the
“Closing Tax Year”) shall be prorated as follows:  Buyer shall receive a credit
for Taxes not paid for the Closing Tax Year prorated based on the number of days
of Sellers’ ownership of the Property in the Closing Tax Year through the day
immediately preceding the Closing Date, all as and to the extent that Sellers
have not yet paid the relevant bill therefor; and Sellers shall receive a credit
for Taxes paid by or on behalf of Sellers in the Closing Tax Year to the
relevant taxing authority prior to Closing, prorated based on the period of
Buyer’s ownership of the Property in the Closing Tax Year.  If bills for any
Taxes payable in the applicable Closing Tax Year are unavailable on the Closing
Date, such taxes will be pro-rated based upon 100% of the tax applicable for the
previous tax period.  Subject to reconciliation as provided in
Section 10(b) above, Sellers shall retain all amounts paid or payable by Tenants
under the Leases on account of Taxes for the period prior to Closing, and Buyer
shall be entitled to amounts paid by Tenants under the Leases on account of
Taxes for the period after Closing.

 

15

--------------------------------------------------------------------------------


 

(d)                                 Utilities.  Charges attributable to the
Property for utilities and fuel, including, without limitation, steam, water,
electricity, gas and oil, except to the extent paid directly by the Tenants,
shall be prorated as of the Closing Date.

 

(e)                                  Other Prorations.  Charges payable under
the Approved Contracts assigned to Buyer pursuant to this Agreement shall be
prorated as of the Closing Date.  Buyer shall also receive a credit equal to any
past due payments (including interest or penalties due) from Sellers to any of
the other parties to the Approved Contracts.

 

Interest payments payable under the Loan shall be prorated as of the Closing. 
Buyer shall assume responsibility for the outstanding principal balance of the
Loan to the extent such outstanding principal balance is credited against the
Purchase Price at Closing.  At Closing, Sellers shall assign to Buyer all of
Sellers’ rights to all escrow balances, reserves and similar amounts, if any,
maintained by the Lender in connection with the Loan, and Buyer shall pay
Sellers the amount of such escrow balances, reserves, and similar amounts so
assigned, subject to confirmation from Lender.

 

Sellers and Buyer agree that (1) none of the insurance policies relating to the
Property will be assigned to Buyer (and Sellers shall pay any cancellation fees
resulting from the termination of such policies), and (2) no employees of
Sellers performing services at the Property shall be employed by Buyer. 
Accordingly, there will be no prorations for insurance premiums or payroll, and
Sellers shall be liable for all premiums and payroll expenses in connection with
the foregoing.

 

If any Seller has made any deposit with any utility company or local authority
in connection with services to be provided to the Property, such deposits shall,
if Buyer so requests and if assignable, be assigned to Buyer at the Closing and
Sellers shall receive a credit equal to the amounts so assigned.  Sellers shall
cooperate with Buyer to transfer all utility services to Buyer at Closing.

 

In no event shall any costs of the operation or maintenance of the Property
incurred prior to the Closing be borne by Buyer or any costs of the operation or
maintenance of the Property incurred following the Closing be borne by Sellers,
except costs arising under any Rejected Contracts.

 

Buyer shall be responsible for all Tenant Inducement Costs for or related to all
new Leases (i.e., including, without limitation, any amendment to an existing
Lease) signed after the Effective Date with Buyer’s prior written consent. 
Sellers shall have no responsibility, whatsoever, with respect to any Tenant
Inducement Costs for which Buyer is expressly responsible under this paragraph
(and to the extent Sellers have paid any such Tenant Inducement Costs described
in this paragraph at any time following the Effective Date of this Agreement and
prior to Closing, Sellers shall receive a proration credit therefor at
Closing).  Except for the specific Tenant Inducement Costs which Buyer is
responsible for under this paragraph, Buyer shall receive at the Closing a
credit toward the Purchase Price equal to all unpaid and outstanding Tenant
Inducement Costs under all Leases.

 

16

--------------------------------------------------------------------------------


 

The prorations and credits provided for in this Section 10 shall be made on the
basis of a written statement prepared by Sellers and approved by Buyer.  At
least five (5) Business Days prior to the Closing Date, Sellers, or Escrow
Holder using information provided by Sellers, shall provide Buyer with a
preliminary proration and closing statement, together with backup documentation
substantiating the prorations provided for and the calculations performed, in
order that Buyer may verify Sellers’ methods and calculations.  In the event any
prorations made pursuant hereto shall prove incorrect for any reason whatsoever,
either party shall be entitled to an adjustment to correct the same provided
that it makes written demand on the other within 12 months after the Closing
Date.  The provisions of this Section 10 shall survive the Closing.

 

11.                               CLOSING.

 

(a)                                 Closing Requirements.  The consummation of
the sale and purchase of the Property (the “Closing”) shall be effected through
a closing escrow which shall be established by Sellers and Buyer with the Escrow
Holder utilizing a so-called “New York Style Closing” (i.e., meaning a Closing
which has, on the Closing Date, the concurrent delivery of the documents of
title, transfer of interests, delivery of the Title Policies or “marked-up”
title commitments as described herein and the payment of the Purchase Price net
of the outstanding principal balance of the Loan and net of all prorations and
other adjustments provided for in this Agreement.  Sellers shall provide any
customary affidavits or undertakings to the Title Company necessary for the
aforedescribed “New York Style” type of Closing to occur.  All documents to be
delivered at the Closing and all payments to be made shall be delivered on or
before the Closing Date as provided herein.

 

(b)                                 Additional Conditions to Closing.  It is a
condition to Buyer’s obligation to proceed to Closing and to consummate the
transactions contemplated hereby, that, as of the Closing Date, (i) all of the
Sellers’ representations and warranties hereunder shall be true and correct in
all material respects with respect to each Seller and the Seller Closing
Certificates delivered pursuant to Section 12 hereof shall not disclose any
material qualifications or material changes in Sellers’ representations and
warranties set forth in Section 15 hereof; (ii) Sellers shall have performed in
all material respects all of its covenants hereunder; (iii) this Agreement shall
not have terminated during the Contingency Period; (iv) the Title Company shall,
upon payment of the Purchase Price (net of the outstanding principal balance of
the Loan and net of all prorations and other adjustments provided for in this
Agreement) and performance by Buyer of all of its obligations under this
Agreement, be unconditionally committed to issue the Title Policies at Closing;
(v) Sellers shall have delivered all other documents and other deliveries listed
in Section 12 hereof; (vi) the Lender shall have executed and delivered to
Escrow Holder the Loan Assumption Documents; (vii) all third party agreements,
consents and approvals necessary to effect assignment and assumption of the Bond
Lease Documents shall have been obtained; (viii) Lender shall have approved the
transfer of the Property and the Loan Assumption; (ix) as of the Closing Date,
the terms of Lender’s approval of the transfer of the Property and the terms of
Lender’s approval of the Loan Assumption shall not have materially changed from
the time such approval was originally granted or such changes shall have been
accepted by Buyer; and (x) at Closing, Sellers shall assign to Buyer all of
Sellers’ right to all escrow balances or reserves, if any, maintained in
connection with the Loan and Buyer shall pay Sellers the amount of the escrow
balances or reserves so assigned, subject to written

 

17

--------------------------------------------------------------------------------


 

confirmation from Lender of its consent to such assignment.  If any condition to
Buyer’s obligations hereunder is not fulfilled, including any condition set
forth in this Agreement but not set forth in this Section 11(b), then Buyer
shall have the right to terminate this Agreement by written notice to Sellers
delivered on or before the Closing Date, in which event the Deposit shall be
returned to Buyer, all obligations of the parties hereto shall thereupon cease
(except for those which survive the early termination of this Agreement as
expressly provided herein) and this Agreement shall thereafter be of no further
force and effect, unless such failure of condition constitutes a default on the
part of Sellers under any other provision of this Agreement, in which case the
terms of Section 14(b) shall also apply.

 

(c)                                  Sellers’ Conditions to Closing.  It is a
condition to Sellers’ obligation to proceed to Closing and to consummate the
transactions contemplated hereby, that, as of the Closing Date, (i) all of the
Buyer’s representations and warranties hereunder shall be true and correct in
all material respects; (ii) Buyer shall have performed in all material respects
all of its covenants hereunder; (iii) this Agreement shall not have terminated
during the Contingency Period; (iv) Buyer shall have delivered all other
documents and other deliveries required of it under Section 12 hereof; (v) the
Lender shall have executed and delivered to Escrow Holder the Loan Assumption
Documents; (vi) the Lender has approved the transfer of the Property and the
Loan Assumption; (vii) the Loan Assumption shall provide for a full and complete
release of Sellers and any principals or guarantors of Seller who have executed
any guaranties or indemnities in connection with the Loan from all obligations
and liabilities under the Loan or the Loan Documents accruing or arising on and
after the Closing Date; and (viii) all third party agreements, consents and
approvals necessary to effect assignment and assumption of the Bond Lease
Documents shall have been obtained.  If any condition to Sellers’ obligations
set forth in this Agreement is not fulfilled, including any condition not set
forth in this Section 11(c), then Sellers shall have the right to terminate this
Agreement by written notice to Buyer, in which event all obligations of the
parties hereto shall thereupon cease (except for those which survive the early
termination of this Agreement as expressly set forth herein) and this Agreement
shall thereafter be of no further force and effect, and Sellers shall be
entitled to the Deposit in accordance with Section 14(a) of this Agreement if
Buyer failed to consummate the Closing when required with all Buyer’s conditions
precedent to Closing having been satisfied, but otherwise the Deposit shall be
returned to Buyer.

 

12.                               ESCROW.

 

(a)                                 Sellers’ Closing Deliveries.  On or prior to
the Closing Date, Sellers shall deliver to Escrow Holder the following documents
and materials for each of the Parcels, all of which shall be in such form and
substance as required hereunder:

 

(i)                                     Deed; Transfer Declarations.  With
respect to the Fee Parcel, a Deed, duly executed, acknowledged and in recordable
form, accompanied by all necessary transfer tax declarations of Sellers as may
be required under applicable law in order to permit the recording of each Deed.

 

(ii)                                  Bill of Sale.  A duly executed and
acknowledged bill of sale for the Personal Property and Intangible Property,
conveying to Buyer all of the Personal

 

18

--------------------------------------------------------------------------------


 

Property and Intangible Property in the form of Exhibit E attached hereto (the
“Bill of Sale”).

 

(iii)                               Assignment of Leases.  Two (2) originals of
an assignment of the Leases and all guaranties thereof, duly executed and
acknowledged by Sellers in the form of Exhibit F attached hereto (the
“Assignment of Leases”).

 

(iv)                              Assignment of Contracts.  Two (2) originals of
an assignment of the Approved Contracts, duly executed and acknowledged by
Sellers and to the extent required under the terms of any Approved Contract,
consented to by the other party to such Contract in the form of Exhibit G
attached hereto (the “Assignment of Contracts”).

 

(v)                                 Title Clearance Documents.  An Owner’s
Affidavit duly executed by Sellers in a form reasonably acceptable to the Title
Company.

 

(vi)                              FIRPTA Affidavit.  Two (2) non-foreign
certifications, duly executed by each Seller (or by each Seller’s parent entity
if Seller is a disregarded entity for federal income tax purposes) under penalty
of perjury, certifying that Seller is not a “foreign person”, pursuant to
Section 1445 (as may be amended) of the Internal Revenue Code of 1986, as
amended (“Section 1445”) in the form of Exhibit H attached hereto (the “FIRPTA
Affidavit”).  If Sellers shall fail or be unable to deliver the both FIRPTA
Affidavits, then Buyer shall have the right to withhold such portion of the
Purchase Price as may be necessary, in the reasonable opinion of Buyer and its
counsel, to comply with Section 1445 and applicable law.

 

(vii)                           Authority Documents.  Such other documents as
the Title Company may reasonably require including evidence confirming the due
authorization, execution and delivery of this Agreement and the other documents
to be executed in connection herewith by Sellers, but in no event shall Sellers
be obligated to execute or deliver any document for the purpose of eliminating
any Permitted Exception as an exception to any Title Policy or which would have
the practical effect of expanding the special warranty of title given in the
Deeds.

 

(viii)                        Seller Closing Certificate.  A certificate duly
executed by Sellers in the form of Exhibit J attached hereto (a “Seller Closing
Certificate”).

 

(ix)                              Loan Assumption Documents. Any and all Loan
Assumption Documents that Lender requires be delivered by Sellers or the
affiliates of either to effect the Loan Assumption.

 

(x)                                 Assignment of Bond Lease Documents.  Four
(4) originals of an assignment and assumption of the Bond Lease Documents, duly
executed and acknowledged by Sellers in form reasonably acceptable to Buyer and
Sellers (an “Assignment of Bond Lease Documents”).

 

(xi)                              A Seller’s Affidavit Regarding Brokers.

 

19

--------------------------------------------------------------------------------


 

(xii)         Other Instruments.  Such other documents and instruments as are
contemplated under the terms of this Agreement, including, without limitation,
such documents as may be necessary to effect the assignment of Seller’s interest
in the Bond Lease Documents to Buyer and the Representation Letter (as defined
in Section 40).

 

On or prior to the Closing Date, Sellers shall deliver to Buyer the following
documents and materials, all of which shall be in form and substance reasonably
acceptable to Buyer:

 

(1)           Documents.  Originals of all Leases, Approved Contracts and any
warranties or guarantees that are transferred to Buyer to the extent in Sellers’
possession or control, if not already delivered, or copies of same to the extent
originals do not exist and all books and records (including those in electronic
format) reasonably required in connection with the maintenance and operation of
the Property.

 

(2)           Keys; Manuals.  Keys to all entrance doors in the Improvements,
properly tagged for identification, and, to the extent in Sellers’ possession or
control, all operating manuals relating to operation of the equipment and
systems which are part of the Property.

 

(3)           Letters of Credit.  With respect to any security deposits under
Leases which are in the form of letters of credit, such letters of credit
(including all amendments) together with a duly executed assignment of such
letters of credit, in form required by the issuer of such letters of credit,
which cites Buyer as the beneficiary thereof, but Buyer, and not Sellers, shall
be obligated to pay the fees, if any, required to transfer such letters of
credit to Buyer.

 

(4)           Notices to Tenants.  Notice to each of the Tenants and any
guarantors under the Leases, notifying them of the sale of the Property and
directing them to pay all future rent as Buyer may direct.

 

(5)           Notices to Parties Under Approved Contracts.  Notices to each of
the parties (other than Sellers) under the Approved Contracts, notifying them of
the sale of the Property and directing them to address all matters relating to
the Approved Contracts as Buyer may direct.

 

(6)           Closing Statement.  A duplicate counterpart of a closing statement
(the “Closing Statement”) prepared by Escrow Holder, and signed by Sellers,
setting forth all prorations and credits required hereunder, signed by Sellers.

 

(b)           Buyer’s Deliveries at Closing.  On or before the Closing Date,
Buyer shall deliver to Escrow Holder the Purchase Price net of the outstanding
principal balance of the Loan and net of all prorations and other adjustments
provided for in this Agreement.  On or prior to the Closing Date, Buyer shall
deliver to Escrow Holder two (2) duly executed counterparts of each Assignment
of Leases, the Assignment of Contracts and the Closing Statement, four
(4) originals of the Assignment of Bond Lease Documents, any and all Loan
Assumption Documents that Lender requires be delivered by Buyer or its
affiliates to effect the Loan Assumption, a Buyer’s Affidavit Regarding Brokers,
such other documents as the Title Company may reasonably require including
evidence confirming the due authorization, execution and delivery of this

 

20

--------------------------------------------------------------------------------


 

Agreement, and such other documents and instruments as are contemplated under
the terms of this Agreement, including, without limitation, such documents as
may be necessary to effect the assignment of Seller’s interest in the Bond Lease
Documents to Buyer.  Buyer shall also deliver a Broker’s Lien Waiver and
Acknowledgment of Payment executed and acknowledged by the Broker.

 

(c)           Closing Instructions.  This Agreement shall constitute both an
agreement between Buyer and Sellers and escrow instructions for Escrow Holder. 
If Escrow Holder requires separate or additional escrow instructions which it
reasonably deems necessary for its protection, Sellers and Buyer hereby agree
promptly upon request by Escrow Holder to execute and deliver to Escrow Holder
such separate or additional standard escrow instructions of Escrow Holder (the
“Additional Instructions”).  In the event of any conflict or inconsistency
between this Agreement and the Additional Instructions, this Agreement shall
prevail and govern, and the Additional Instructions shall so provide.  The
Additional Instructions shall not modify or amend the provisions of this
Agreement or impose any additional obligations upon either Sellers or Buyer,
unless otherwise agreed to in writing by Sellers and Buyer.

 

(d)           Procedures Upon Failure of Condition.  Except as otherwise
expressly provided herein, if any of the conditions set forth in this Agreement
is not timely satisfied or waived for a reason other than the default of Buyer
or Sellers in the performance of their respective obligations under this
Agreement:

 

(i)            This Agreement, the escrow and the respective rights and
obligations of Sellers and Buyer hereunder shall terminate, subject to the
survival of such obligations hereunder as survive such termination;

 

(ii)           Escrow Holder shall promptly return to Buyer all funds of Buyer
in its possession, including the Deposit, and to Sellers and Buyer all documents
deposited by them respectively, which are then held by Escrow Holder; and

 

(iii)          Any escrow cancellation and title charges shall be shared equally
by Buyer and Sellers.

 

(iv)          Any outstanding Loan Assumption Fees shall be paid by Buyer.

 

(v)           The Bond Lease Assumption Costs shall be paid by Seller.

 

(e)           Actions of Escrow Holder.  On the Closing Date, provided Buyer and
Sellers have satisfied (or waived in writing) the conditions set forth in this
Agreement, Escrow Holder shall take the following actions:

 

(i)            Record the Deed to be recorded in the applicable recording
location;

 

(ii)           Deliver to Buyer the closing documents required to be delivered
to Buyer under this Agreement and any supplemental instructions provided by
Buyer;

 

21

--------------------------------------------------------------------------------


 

(iii)          Deliver to Sellers in cash or current funds, all sums due Sellers
pursuant to this Agreement and any documents required to be delivered to Sellers
under this Agreement and any supplemental instructions provided by Sellers;

 

(iv)          Cause the Title Company to issue and deliver the Title Policies to
Buyer; and

 

(v)           Deliver to Sellers and Buyer the Closing Statement which has been
certified by Escrow Holder to be true and correct.

 

13.          CLOSING COSTS; PROPERTY COSTS.  Sellers shall pay: (a) all title
charges and premiums incurred for the Title Policies (but excluding Buyer’s
endorsements); (b) one half (½) of the escrow fees and other charges owing to
Escrow Holder; (c) the Bond Lease Assumption Costs; and (d) all of the Sellers’
legal fees and expenses and the cost of all performances by Sellers of their
obligations hereunder.

 

Buyer shall pay: (a) for all endorsements to the Title Policies requested by
Buyer; (b) one half (½) of the escrow fees and other charges owing to Escrow
Holder; (c) all of the transfer taxes and recording taxes payable in connection
with the transfer of the Property to Buyer and the recording of the Deeds;
(c) the cost of updating the Surveys; (d) the Loan Assumption Fees; and (e) all
of Buyer’s legal fees and expenses and the cost of all performances by Buyer of
its obligations hereunder.

 

All other closing costs shall be allocated between Buyer and Sellers in
accordance with local custom.

 

14.          REMEDIES.

 

(a)           LIQUIDATED DAMAGES ON BUYER’S DEFAULT.  BUYER AND SELLERS HEREBY
ACKNOWLEDGE AND AGREE THAT, IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A
BUYER DEFAULT (ALL OF THE CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN
SATISFIED OR WAIVED), SELLERS WILL SUFFER DAMAGES IN AN AMOUNT WHICH WILL, DUE
TO THE SPECIAL NATURE OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THE
SPECIAL NATURE OF THE NEGOTIATIONS WHICH PRECEDED THIS AGREEMENT, BE IMPRACTICAL
OR EXTREMELY DIFFICULT TO ASCERTAIN.  IN ADDITION, BUYER WISHES TO HAVE A
LIMITATION PLACED UPON THE POTENTIAL LIABILITY OF BUYER TO SELLERS IN THE EVENT
THE CLOSING FAILS TO OCCUR DUE TO A BUYER DEFAULT, AND WISHES TO INDUCE SELLERS
TO WAIVE OTHER REMEDIES WHICH SELLERS MAY HAVE IN THE EVENT OF SUCH A BUYER
DEFAULT.  BUYER AND SELLERS, AFTER DUE NEGOTIATION, HEREBY ACKNOWLEDGE AND AGREE
THAT THE AMOUNT OF THE DEPOSIT PLUS THE AMOUNT OF ANY DEPOSIT THAT BUYER IS
OBLIGATED TO MAKE, BUT HAS NOT MADE, REPRESENTS A REASONABLE ESTIMATE OF THE
DAMAGES WHICH SELLERS WILL SUSTAIN IN THE EVENT OF SUCH BUYER DEFAULT.  BUYER
AND SELLERS HEREBY AGREE THAT SELLERS MAY, IN THE EVENT THE CLOSING FAILS TO
OCCUR DUE TO A BUYER DEFAULT (ALL OF THE CONDITIONS TO

 

22

--------------------------------------------------------------------------------


 

BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN SATISFIED OR WAIVED), AS ITS SOLE AND
EXCLUSIVE REMEDY TERMINATE THIS AGREEMENT AND CANCEL THE ESCROW BY WRITTEN
NOTICE TO BUYER AND ESCROW HOLDER, WHEREUPON ESCROW HOLDER SHALL DELIVER THE
DEPOSIT TO SELLERS AND SELLERS SHALL RECEIVE THE DEPOSIT AS LIQUIDATED DAMAGES
FOR SUCH DEFAULT AND SELLERS WAIVE ALL OTHER REMEDIES EXCEPT THAT SELLERS DO NOT
WAIVE THE RIGHT TO ENFORCE A CLAIM AGAINST BUYER FOR THE AMOUNT OF ANY DEPOSIT
THAT SELLERS ARE, BY THE TERMS OF THIS AGREEMENT OBLIGATED TO MAKE, BUT HAS NOT
MADE.  SUCH RETENTION OF THE DEPOSIT BY SELLERS AND RIGHT TO ENFORCE SELLER’S
OBLIGATION TO MAKE ANY ADDITIONAL DEPOSIT ARE INTENDED TO CONSTITUTE LIQUIDATED
DAMAGES TO SELLERS AND SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE OR
PENALTY.  FOLLOWING TERMINATION OF THIS AGREEMENT, CANCELLATION OF THE ESCROW
AND THE DELIVERY TO AND RETENTION OF THE DEPOSIT BY SELLERS AS LIQUIDATED
DAMAGES PURSUANT TO THIS SECTION 14(a), ALL OF THE RIGHTS AND OBLIGATIONS OF
BUYER AND SELLERS UNDER THIS AGREEMENT SHALL BE TERMINATED SUBJECT TO SURVIVAL
OF SUCH OBLIGATIONS HEREUNDER AS SURVIVE SUCH TERMINATION.

 

(b)           Buyer’s Remedies.  In the event of a default by Sellers under this
Agreement, Buyer may, at its option and as its sole and exclusive remedy, either
(i) terminate this Agreement in which case the Deposit shall be immediately
returned to Buyer and Buyer shall be entitled to reimbursement from Sellers for
all of Buyer’s out-of-pocket third party costs and expenses incurred in
connection with this Agreement and Due Diligence Review not to exceed $75,000.00
in the aggregate, or (ii) specifically enforce the terms and conditions of this
Agreement (any lawsuit for specific performance must be filed within forty-five
(45) days of the claimed breach by a Seller or shall be deemed to be irrevocably
waived by Buyer).

 

(c)           Aggregate Liability.  Without limiting Buyer’s specific
performance remedy under Section 14(b), Sellers’ aggregate liability to Buyer
under this Agreement after the Closing as a result of a breach of any
representation or warranty or any other covenant or indemnity made by any Seller
shall in no event collectively exceed One Million and 00/100 Dollars
($1,000,000.00), in the aggregate.  Notwithstanding the foregoing, the
limitation of Sellers’ liability set forth in this Section 14(c) shall not apply
to any liabilities or obligations of Sellers under Sections 10, 13, 24 and 31,
or any Seller liability for fraud or intentional misrepresentation on the part
of any Seller.  Purchaser shall not be entitled to make any claim for any
matters that are subject to the forgoing $1,000,000.00 limitation unless the
aggregate of all such claims (as finally determined) exceeds Fifty Thousand
Dollars ($50,000).

 

(d)           Limitation on Sellers’ Liability.  In addition to the limitation
set forth in Section 19 below, in the event that, on or before Closing, Buyer
has actual knowledge, through its Due Diligence Review or otherwise, that any of
the representations or warranties made by Sellers under this Agreement were not
true or correct when made or that any Seller has breached a covenant hereunder,
and if Buyer nevertheless closes the transaction contemplated by this Agreement,
then Buyer shall be deemed to have waived any such representation and warranty
or covenant breach (as applicable) and shall have no further claim against
Sellers with respect thereto.

 

23

--------------------------------------------------------------------------------


 

(e)           Holdback of Proceeds and Net Worth Covenant.  At Closing and
continuing until the earlier to occur of (a) such time as both Sellers transfer
100% of their interest in the Property or the proceeds from the sale of the
Property to an Accommodator (as defined in Section 39) and (b) nine (9) months
after Closing (the period ending on the earlier of (a) and (b), the “Holdback
Period”) (and, in the event Buyer has made a timely claim(s) against either or
both Sellers pursuant to the terms of this Agreement, after the Holdback Period
until the claim(s) have been fully resolved), Sellers shall (i) keep and
maintain cash or cash equivalents in a separate account established by one or
both Sellers with a bank or other financial institution reasonably acceptable to
Buyer in an amount equal to One Million and 00/100 Dollars ($1,000,000.00),
(ii) not pledge, encumber or otherwise grant a security interest in such account
or such cash or equivalents and (iii) not distribute or pay any such cash or
cash equivalents to its members, partners, affiliates or any other third party. 
Notwithstanding the foregoing, Sellers covenant that that they shall
collectively maintain a tangible net worth in an amount not less than One
Million and 00/100 Dollars ($1,000,000.00) for a period of nine (9) months after
Closing, except to the extent that a claim against either or both Sellers is
filed by Buyer prior to the expiration of this nine (9) month period, in which
case such covenant shall survive until such claim is resolved.

 

15.          SELLERS’ REPRESENTATIONS AND WARRANTIES.  As a material inducement
to the execution and delivery of this Agreement by Buyer and the performance by
Buyer of its duties and obligations hereunder, each Seller does hereby
acknowledge, warrant, represent and agree to and with Buyer that as of the
Effective Date:

 

(a)           Delivery of Written Materials.  To Seller’s knowledge, Seller has
not made to Buyer any misstatement of any material fact relating to the
Property, or this Agreement.

 

(b)           Compliance With Laws.  Except as disclosed on Exhibit M, Seller
has received no written notice of the violation of any legal requirement
affecting the Property which has not been entirely corrected.

 

(c)           Litigation.  Except as disclosed on Exhibit M, Seller has not
received written notice of any pending or threatened litigation or governmental
proceeding affecting Seller, or the Property, that relates to the Property, the
validity or enforceability of this Agreement or any instrument or document to be
delivered by Seller in connection with the transactions contemplated hereby.

 

(d)           Existing Contracts.  Attached as Exhibit K is a true, correct and
complete schedule of all Existing Contracts.  Seller has not received any
currently effective notice in writing of any uncured material default under any
of such Existing Contracts and, to Seller’s knowledge, Seller is not in default
under any such Existing Contracts.  Seller is not a party to, and, to Seller’s
knowledge, the Property is not subject to, any contract or agreement of any kind
whatsoever, written or oral, with respect to the Property that would be binding
upon the Property or Buyer after Closing, other than the Permitted Exceptions,
the Leases, and the Approved Contracts.

 

(e)           Proceedings.  Except as disclosed on Exhibit M, there is no
pending, or to Seller’s knowledge, threatened litigation or other proceeding
against Seller related to the

 

24

--------------------------------------------------------------------------------


 

Property, or which may affect Seller’s ability to convey the Property (including
without limitation any condemnation action).

 

(f)            Due Authorization.  Edlen Peachtree, LLC is a limited liability
company organized, validly existing and in good standing under the laws of the
State of Delaware. CH Peachtree Associates, LLC is a limited liability company
organized, validly existing and in good standing under the laws of the State of
Georgia.  Seller has full power to execute, deliver and carry out the terms and
provisions of this Agreement and each of the other agreements, instruments and
documents herein required to be made or delivered by Seller pursuant hereto, and
has taken all necessary action in connection with the execution, delivery and
performance of this Agreement and such other agreements, instruments and
documents.  The individuals executing this Agreement and all other agreements,
instruments and documents herein required to be made or delivered by Seller
pursuant hereto on behalf of Seller are and shall be duly authorized to sign the
same on Seller’s behalf and to bind Seller thereto.

 

(g)           Enforceability.  This Agreement has been, and each and all of the
other agreements, instruments and documents herein required to be made or
delivered by Seller pursuant hereto have been, or on the Closing Date will have
been, executed by Seller and when so executed, are and shall be legal, valid,
and binding obligations of Seller enforceable against Seller in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

(h)           No Conflict.  The execution and delivery of, and consummation of
the transactions contemplated by, this Agreement by Seller are not prohibited
by, and will not conflict with, constitute grounds for termination of, or result
in the breach of any agreement or instrument to which Seller is now a party or
by which it or the Property is bound, or any order, rule or regulation of any
court or other governmental agency or official.

 

(i)            Environmental Matters.  To Seller’s knowledge and except as may
be disclosed in the Documents or any other documents delivered to Buyer none of
the Property, including subsurface soil and groundwater, contains any Hazardous
Materials at a level that is legally required to be reported to any governmental
authority or remediated. As used in this Agreement, “Hazardous Materials” shall
mean any asbestos, flammable substances, explosives, radioactive materials,
mold, PCB laden oil, hazardous waste, pollutants, contaminants, toxic
substances, pollution or related materials specified as such in, or regulated
under any federal, state or local laws, ordinances, rules, regulations or
policies governing use, storage, treatment, transportation, manufacture,
refinement, handling, production or disposal of such materials but excluding
office supplies, cleaning materials, personal grooming items or other items that
are sold for consumer or commercial use and typically used in other similar
buildings or space.

 

(j)            Leases.  Attached as Exhibit L to this Agreement is a true,
correct, and complete list of all currently existing Leases at the Property to
which any Seller is a party. The rent roll attached hereto as Exhibit M is the
rent roll used by Seller in the operation of its business with respect to the
Property, but Seller makes no representation or warranty as to their accuracy or
completeness.  Full, true and complete copies of all Leases and all amendments
and

 

25

--------------------------------------------------------------------------------


 

guaranties relating thereto have heretofore been delivered to Buyer (or will be
made available to Buyer as part of the Documents). To Seller’s knowledge, each
Lease is in full force and effect, and except as shown on Exhibit N, to Seller’s
knowledge, no rent or other amounts payable under the Leases is more than one
(1) month in arrears or has been paid more than one month in advance. Except as
shown in Exhibit N, Seller has not delivered any written notices of Tenant
default to any Tenants under Leases which remain uncured, nor has Seller
received any written notices of a Landlord default from any Tenants under Leases
which remain uncured.  None of Seller’s interest in any Lease or of Seller’s
right to receive the rentals payable by the Tenant thereunder has been assigned,
conveyed, pledged or in any manner encumbered by Seller, except in connection
with any existing financing encumbering the Property, which is to be repaid by
Seller and released as of the Closing.  Except as described on Exhibit N, no
Tenant has given written notice to Seller of any default or offsets, claims or
defenses available to it which have not either been cured or no longer exist. 
The only Tenant Inducement Costs as of the date hereof for leased premises
currently being leased under any such Leases, which may hereafter be payable
under or with respect to the Leases (excluding, in any event any such Tenant
Inducement Costs which may arise in connection with expansions or lease
renewals/extensions hereafter occurring under or with respect to any such
Leases) are identified in Exhibit N hereto.

 

(k)           Bankruptcy Matters.  Seller has not made a general assignment for
the benefit of creditors, filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by its creditors, suffered the appointment
of a receiver to take possession of substantially all of its assets, suffered
the attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.

 

(l)            Approvals.  Seller has heretofore delivered to Buyer (or will be
made available to Buyer as part of the Documents) true, full and complete
copies, in all material respects, of all currently existing Approvals of which
Seller has actual knowledge and which are in Seller’s possession.  Seller has
not received any currently effective notice in writing of any uncured material
breach or default under any of the Approvals.

 

(m)          OFAC.  Seller is not, nor will it become, a person or entity with
whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control of the Department of the
Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action.

 

(n)           Loan Status.  Seller has not received notice from the Lender
asserting an Event of Default under the Loan that remains uncured.  There is no
outstanding event of default under the Loan and no event has occurred that with
notice of the passage of time, or both, would constitute an event of default
under the Loan. Seller is current in all payments of principal and interest due
under the Loan through the last scheduled payment date (taking into account such
payment), and Seller is in compliance with all of the terms and conditions of
the Loan Documents, including without limitation the establishment and amount of
any deposits, reserves, or escrows held or established in connection therewith.

 

26

--------------------------------------------------------------------------------


 

(o)           Bond Lease Documents.  Seller has not received notice from any
party to the Bond Lease Documents asserting a default that remains uncured.  To
Sellers’ knowledge. there are no outstanding events of default under any of the
Bond Lease Documents and no event has occurred that with notice of the passage
of time, or both, would constitute an event of default under any of the Bond
Lease Documents.

 

As used herein, phrases such as “to Seller’s knowledge” or like phrases mean the
actual present and conscious awareness or knowledge of Adhish Lal (who is the
asset manager for all the Parcels), without any duty of inquiry or investigation
other than oral inquiry of the property manager, if any, for the Property;
provided that so qualifying Seller’s knowledge shall in no event give rise to
any personal liability on the part of Adhish Lal, or any other partner, member,
officer or employee of Seller, on account of any breach of any representation or
warranty made by Seller herein.  Said terms do not include constructive
knowledge, imputed knowledge, or knowledge Seller or such persons do not have
but could have obtained through further investigation or inquiry.  No broker,
agent, or party other than Seller is authorized to make any representation or
warranty for or on behalf of Seller.

 

(p)           AS-IS.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR THE
DOCUMENTS DELIVERED AT CLOSING, SELLERS MAKE NO REPRESENTATIONS OR WARRANTIES,
AND BUYER HEREBY ACKNOWLEDGES THAT NO REPRESENTATIONS HAVE BEEN MADE.  EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR THE DOCUMENTS DELIVERED AT CLOSING,
SELLERS SPECIFICALLY DISCLAIM, AND NEITHER SELLERS NOR ANY OTHER PERSON IS
MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO BUYER AND NO
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER EXPRESS OR
IMPLIED, ARE MADE BY SELLERS OR RELIED UPON BY BUYER WITH RESPECT TO THE STATUS
OF TITLE TO OR THE MAINTENANCE, REPAIR, CONDITION, DESIGN OR MARKETABILITY OF
THE PROPERTY, OR ANY PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (A) ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (B) ANY IMPLIED OR EXPRESS
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (C) ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (D) ANY RIGHTS OF
BUYER UNDER APPLICABLE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (E) ANY
CLAIM BY BUYER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, LATENT
OR PATENT, WITH RESPECT TO THE IMPROVEMENTS OR THE PERSONAL PROPERTY, (F) THE
FINANCIAL CONDITION OR PROSPECTS OF THE PROPERTY AND (G) THE COMPLIANCE OR LACK
THEREOF OF THE REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL
REGULATIONS, IT BEING THE EXPRESS INTENTION OF SELLERS AND BUYER THAT, EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE DOCUMENTS TO BE DELIVERED AT THE
CLOSING, THE PROPERTY WILL BE CONVEYED AND TRANSFERRED TO BUYER IN ITS PRESENT
CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS”, WITH ALL FAULTS.  BUYER
REPRESENTS THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED BUYER OF
REAL ESTATE, AND THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF
BUYER’S CONSULTANTS IN PURCHASING THE PROPERTY.  EXCEPT FOR SELLERS’
REPRESENTATIONS AND WARRANTIES

 

27

--------------------------------------------------------------------------------


 

CONTAINED IN THIS AGREEMENT, BUYER ACKNOWLEDGES AND AGREES THAT IT WILL HAVE THE
OPPORTUNITY TO CONDUCT SUCH INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT
EXAMINATIONS OF THE PROPERTY AND RELATED MATTERS, INCLUDING BUT NOT LIMITED TO
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, DURING THE CONTINGENCY PERIOD
AND WILL RELY UPON SAME AND NOT UPON ANY STATEMENTS OF SELLERS OR OF ANY MEMBER,
MANAGER, OFFICER, DIRECTOR, AGENT OR ATTORNEY OF SELLERS.  BUYER ACKNOWLEDGES
THAT ALL INFORMATION OBTAINED BY BUYER WILL BE OBTAINED FROM A VARIETY OF
SOURCES AND, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLERS WILL NOT
BE DEEMED TO HAVE REPRESENTED OR WARRANTED THE COMPLETENESS, ADEQUACY, TRUTH OR
ACCURACY OF ANY OF THE DUE DILIGENCE ITEMS OR OTHER SUCH INFORMATION HERETOFORE
OR HEREAFTER FURNISHED TO BUYER.  UPON CLOSING, BUYER ACKNOWLEDGES THE RISK THAT
ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND
ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S INSPECTIONS AND
INVESTIGATIONS.  BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT AND DOCUMENTS DELIVERED AT
CLOSING, SELLERS WILL SELL AND CONVEY TO BUYER, AND BUYER WILL ACCEPT THE
PROPERTY, “AS IS, WHERE IS,” WITH ALL FAULTS.  BUYER FURTHER ACKNOWLEDGES AND
AGREES THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS,
COLLATERAL TO OR AFFECTING THE PROPERTY, BY SELLERS, ANY AGENT OF SELLERS OR ANY
THIRD PARTY.  SELLERS ARE NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR
WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY
FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON,
UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED TO HEREIN.  BUYER
ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE “AS IS, WHERE IS” NATURE OF
THIS SALE AND ANY FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT
MAY BE ASSOCIATED WITH THE PROPERTY.  BUYER, WITH BUYER’S COUNSEL, HAS FULLY
REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT, AND
UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF.  BUYER ACKNOWLEDGES AND AGREES
THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL
PART OF THIS AGREEMENT, AND THAT SELLERS WOULD NOT HAVE AGREED TO SELL THE
PROPERTY TO BUYER FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMER AND OTHER
AGREEMENTS SET FORTH IN THIS AGREEMENT.  THE TERMS AND CONDITIONS OF THIS
PARAGRAPH WILL EXPRESSLY SURVIVE THE CLOSING.

 

16.          BUYER’S REPRESENTATIONS AND WARRANTIES.  As a material inducement
to the execution and delivery of this Agreement by Sellers and the performance
by Sellers of their duties and obligations hereunder, Buyer does hereby
acknowledge, warrant, represent and agree to and with Sellers that as of the
Effective Date and as of the Closing Date:

 

(a)           Due Authorization.  Buyer is validly existing and in good standing
under the laws of the state in which it was formed.  Buyer has full power to
execute, deliver and carry

 

28

--------------------------------------------------------------------------------


 

out the terms and provisions of this Agreement and each of the other agreements,
instruments and documents herein required to be made or delivered by Buyer
pursuant hereto, and, has taken all necessary action to authorize the execution
and delivery and performance of this Agreement and such other agreements,
instruments and documents.  The individuals executing this Agreement and all
other agreements, instruments and documents herein required to be made or
delivered by Buyer pursuant hereto on behalf of Buyer are duly authorized to
sign the same on Buyer’s behalf and to bind Buyer thereto.

 

(b)           Enforceability.  This Agreement has been, and each and all of the
other agreements, instruments and documents herein required to be made or
delivered by Buyer pursuant hereto have been, or on the Closing Date will have
been, executed by Buyer or on behalf of Buyer, and when so executed, are and
shall be legal, valid, and binding obligations of Buyer enforceable against
Buyer in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting the rights of creditors generally and, as to enforceability, the
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(c)           No Conflict.  The execution and delivery of, and consummation of
the transactions contemplated by, this Agreement by Buyer are not prohibited by,
and will not conflict with, constitute grounds for termination of, or result in
the breach of any agreement or instrument to which Buyer is now a party or by
which it is bound, or any order, rule or regulation of any court or other
governmental agency or official, which prohibition or conflict would have an
adverse effect on Buyer’s ability to perform its obligations under this
Agreement or the documents to be executed by Buyer in connection with this
Agreement.

 

(d)           OFAC.  Buyer is not, nor will it become, a person or entity with
whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control of the Department of the
Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action.

 

17.          ACTIONS AFTER THE EFFECTIVE DATE.  The parties covenant to do the
following through the Closing Date:

 

(a)           Title.  Except as otherwise specifically contemplated in this
Agreement or as may be required by legal requirements, and without limiting any
rights that Tenants may have under their Leases, from and after the Effective
Date, Sellers shall not make or permit any changes to the Property or to the
condition of title to the Property that would change the Approved Title or the
Approved Survey except with Buyer’s advance written consent, which consent shall
not be unreasonably withheld prior to the expiration of the Contingency Period
but may be withheld in Buyer’s sole and absolute discretion after the expiration
of the Contingency Period.

 

(b)           Maintenance and Operation of Property.  From and after the
Effective Date, Sellers shall maintain existing insurance coverage in full force
and effect, and shall operate

 

29

--------------------------------------------------------------------------------


 

and maintain the Property in substantially the same manner as operated and
maintained as of the Effective Date, in accordance with its customary practices,
and shall pay all bills and obligations arising from the Property as payment
becomes due.  Sellers shall not make any material alterations to or upon the
Property or remove any of the Personal Property therefrom, except with Buyer’s
advance written consent, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, if any Lease requires a Seller to make a material
alteration upon the Property or to remove certain Personal Property and the
Lease requires that such alteration or removal be completed on or before the
Closing Date, the applicable Seller may perform such alteration or removal
without Buyer’s consent provided that Seller delivers Buyer written notice at
least five (5) Business Days prior to such performance.  Additionally, Sellers
shall promptly advise Buyer in writing of any other significant repair or
improvement required to keep the Property in the condition required hereunder.

 

(c)                                  Leases and Agreements.  From and after the
Effective Date, Seller shall provide Buyer five (5) Business Days’ prior written
notice before entering into (i) any new leases or other occupancy agreements for
the Property, (ii) any agreement to terminate or amend the Leases or Approved
Contracts (if any) or (iii) any other agreement concerning the Property.  In
each case, Seller’s notice to Buyer shall include all documents to be executed
in connection therewith and a reasonably detailed written summary of all of the
material terms the proposed transaction along with an itemized list of any
Tenant Inducement Costs which will be incurred in connection with the proposed
transaction. From and after the expiration of the Contingency Period, Sellers
shall not enter into any new leases or other occupancy agreements for the
Property without first obtaining Buyer’s advance written consent which may be
withheld in Buyer’s sole and absolute discretion after the expiration of the
Contingency Period.  From and after the expiration of the Contingency Period,
Sellers shall not terminate or amend any of the Leases or Approved Contracts or
any other agreement concerning the Property, without Buyer’s advance written
consent, which consent may be withheld in Buyer’s sole and absolute discretion
after the expiration of the Contingency Period, and Sellers shall continue to
perform all of its obligations under the Leases and Approved Contracts.

 

If Sellers request Buyer’s consent to any new lease or other occupancy agreement
or amendment to any existing Lease, Sellers shall be required to provide Buyer
with a detailed written summary of all of the material terms the proposed
transaction along with an itemized list of all Tenant Inducement Costs which
will be incurred in connection with the proposed transaction. Buyer shall give
Sellers written notice of approval or disapproval of a proposed new lease or
other occupancy agreement or amendment to any existing Lease within ten
(10) days after Buyer’s receipt of the items described above.  If Buyer does not
respond to Sellers’ request within such time period, then Buyer will be deemed
to have disapproved such new lease or other occupancy agreement or amendment to
any existing Lease.

 

(d)                                 Representations and Warranties.  Each party
shall use reasonable efforts to prevent any act or omission that would render
any of its representations and warranties herein untrue or misleading, and shall
immediately notify the other party in writing if such act or omission occurs.

 

(e)                                  Entry.  As of the Effective Date, during
normal business hours prior to the Closing, and subject to the rights of Tenants
under the Leases, Buyer and its agents, employees

 

30

--------------------------------------------------------------------------------


 

and contractors (collectively, “Permittees”) shall have reasonable access to the
Property at agreed upon times for agreed upon purposes on at least forty-eight
(48) hours prior notice to Sellers.  Sellers shall have the right to have a
representative present during any visits to or inspections of the Property by
Buyer or any Permittees.  Buyer will conduct its Due Diligence Review in a
manner which is not disruptive to Tenants or the normal operation of the
Property.  In the event Buyer desires to conduct any physically intrusive
inspections, such as sampling of soils, other media, building materials, or the
like, Buyer will identify in writing exactly what procedures Buyer desires to
perform and request Sellers’ advance written consent, which consent may be
withheld in Sellers’ reasonable discretion.  Buyer will:  (a) maintain
commercial general liability (occurrence) insurance (at least $2,000,000), and
deliver a certificate of insurance, which names the applicable Seller as an
additional insured thereunder verifying such coverage to Sellers promptly upon
Sellers’ request; (b) promptly pay when due the costs of all entry and
inspections and examinations done with regard to the Property; and (c) to the
extent damaged by Buyer or its Permittee’s, restore the Property and
Improvements to substantially the condition in which the same were found before
any such entry upon the Property and inspection or examination was undertaken.

 

In addition, Buyer shall defend, indemnify and hold harmless Sellers from and
against all losses, costs, damages, claims and liabilities arising out of injury
or death to persons, damage to the Property or mechanics’ liens arising out of
or in connection with Buyer’s Due Diligence Review, Buyer’s breach of its
obligations under this Section 17(e) or Buyer’s or any Permittees entry upon the
Property unless arising from any pre-existing conditions on the Property or the
negligence or willful misconduct of Sellers, Sellers’ managers, officers,
partners, shareholders or members, as applicable. The provisions of this
Section 17(e) shall survive the earlier of the termination of this Agreement or
Closing for a period of 6 months.

 

(f)                                   Applications.  Following the Effective
Date, no Seller shall make application to any governmental entity for any
Approvals or any change in the zoning, affecting the Real Property, except in
each case with Buyer’s advance written consent, not to be unreasonably withheld.

 

(g)                                  Loan and Loan Assumption.  From and after
the Effective Date through the Closing, Sellers shall (a) continue to perform
all obligations and to make all required payments in the manner and at the times
specified in the Loan Documents, (b) use best efforts to prevent from occurring
any event that with notice or the passage of time, or both, would constitute a
default under the Loan and (c) not amend, assign or otherwise modify the Loan
Documents without Buyer’s prior written consent.

 

(h)                                 Bond Lease Documents.  From and after the
Effective Date through the Closing, Sellers shall (a) continue to perform all
obligations and to make all required payments in the manner and at the times
specified in Bond Lease Documents and (b) not amend, assign or otherwise modify
the Bond Lease Documents without Buyer’s prior written consent.

 

18.                               DAMAGE TO PROPERTY; TAKING.

 

(a)                                 Taking.  If the Property or any part thereof
is taken or is the subject of a notice of taking by eminent domain prior to the
Closing Date, Sellers shall promptly notify

 

31

--------------------------------------------------------------------------------


 

Buyer.  Within ten (10) Business Days after such notice, Buyer shall give notice
to Sellers (with a copy to Escrow Holder) that it elects to (a) terminate this
Agreement, in which event Escrow Holder shall, upon receipt of Buyer’s Notice to
terminate this Agreement, return the Deposit to Buyer and the parties shall have
no further obligations hereunder (except for obligations which expressly survive
the termination of this Agreement), or (b) proceed to Closing, in which event
Sellers shall pay over and assign to Buyer all awards recovered or recoverable
on account of such taking, net of any reasonable costs incurred by Sellers in
connection therewith.  If Buyer elects to proceed under clause (b) above,
Sellers shall not compromise, settle, or adjust any claims to such awards
without Buyer’s prior written consent.

 

(b)                                 Damage.  Risk of loss up to and including
the Closing Date shall be borne by Sellers except as expressly set forth
herein.  In the event of any material damage to or destruction of the Property
or any portion thereof, Buyer may, at its option, by notice to Sellers (with a
copy to Escrow Holder) given within ten (10) Business Days after Sellers notify
Buyer in writing of such damage or destruction (and if necessary the Closing
Date shall be extended to give Buyer the full 10-day period to make such
election):  (i) terminate this Agreement, in which event Escrow Holder shall,
upon receipt of Buyer’s notice to terminate this Agreement, return the Deposit
to Buyer and the parties shall have no further obligations hereunder (except the
indemnity obligations of each party, which shall survive indefinitely and any
other obligations set forth herein which expressly survive the termination of
this Agreement), or (ii) proceed under this Agreement with no adjustment of the
Purchase Price, receive any insurance proceeds (including any rent loss
insurance applicable to any period on and after the Closing Date) due Sellers as
a result of such damage or destruction and assume responsibility for such
repair, and Buyer shall receive a credit at Closing for any deductible amount
under said insurance policies and any uninsured or underinsured loss.  If Buyer
elects (ii) above, Sellers will cooperate with Buyer in obtaining the insurance
proceeds and such agreements from Sellers’ insurers.  If the Property is
damaged, but not materially damaged, then the parties shall proceed to Closing
as provided in clause (ii) above. “Material damage” and “Materially damaged”
means damage (w) resulting in the Property not complying with all legal
requirements applicable to the Property,  (x) reasonably exceeding $200,000 or
(y) that entitles any Tenant of the Property to terminate its Lease, or
(z) which, in Buyer’s or Sellers’ reasonable estimation, will take longer than
90 days to repair.

 

(c)                                  Waiver.  Failure of Buyer to timely provide
a notice of election in accordance with this Section 18, shall be deemed an
election by Buyer to terminate this Agreement.  Sellers and Buyer each hereby
agree that the provisions of this Section 18 shall govern the parties’
obligations in the event of any damage or destruction to the Property or the
taking of all or any part of the Real Property and expressly waive any provision
of applicable law to the contrary.

 

19.                               SURVIVAL.  Except as otherwise provided
herein, all covenants, obligations, representations and warranties and
indemnities by the respective parties contained herein are intended to and shall
remain true and correct as of the Closing, shall be deemed to be material, and
shall survive the recordation of the Deeds for a period of nine (9) months.  Any
covenants and conditions herein that must be operative after recordation of the
Deeds to be effective shall be so operative and shall not be deemed to have been
merged in the Deeds.  Notwithstanding the foregoing, if, within such nine
(9) month period and , Buyer delivers written notice of any legal

 

32

--------------------------------------------------------------------------------


 

claim(s) to Sellers, the nine (9) month period shall be extended with respect to
such claim(s) until the earlier of (i) payment of such legal claim(s),
(ii) final judgment issued by a court of competent jurisdiction regarding the
legal claim(s) after all appeals periods have expired or (iii) mutual agreement
of Buyer and Sellers and settlement of such legal claims(s). Notwithstanding the
foregoing, in no event shall the foregoing be deemed to grant Buyer any right to
bring a claim on a date after the applicable statute of limitations.

 

20.                               SUCCESSORS AND ASSIGNS.  The terms, covenants
and conditions herein contained shall be binding upon and inure to the benefit
of the successors and assigns of the parties hereto.  Sellers shall not have the
right, power, or authority to assign, pledge or mortgage this Agreement or any
portion of this Agreement, or to delegate any duties or obligations arising
under this Agreement, voluntarily, involuntarily, or by operation of law. This
Agreement and all rights of Buyer hereunder may be assigned or transferred by
Buyer to any one or more of its affiliates (including, without limitation any of
its direct or indirect subsidiaries), in which event all instruments, documents
and agreements required to be delivered to the Buyer hereunder shall be
delivered to, and run for the benefit of such entity, and such entity(ies)
(rather than Buyer) shall execute and deliver any instruments, documents or
agreements required to be executed and delivered by Buyer hereunder; provided,
however, that in the event of any such assignment to an affiliate(s), the
original Buyer hereunder shall remain fully liable and responsible for the
performance of Buyer’s obligations hereunder prior to Closing or if this
Agreement terminates following such termination.

 

21.                               NO THIRD PARTY BENEFITS.  This Agreement is
made for the sole benefit of the Buyer and Sellers and their respective
successors and assigns, and no other person shall have any right or remedy or
other legal interest of any kind under or by reason of this Agreement.

 

22.                               COUNTERPARTS.  This Agreement may be executed
in multiple counterparts and shall be valid and binding with the same force and
effect as if all parties had executed the same Agreement. The parties hereby
agree that a PDF copy of each party’s original signature to this Agreement
delivered by electronic mail shall be effective as such party’s signature to
this Agreement.

 

23.                               ENTIRE AGREEMENT; FURTHER ASSURANCES.  This
Agreement contains all of the covenants, conditions, representations,
warranties, and agreements between the parties and shall supersede all prior
correspondence, agreements and understandings, both verbal and written.  The
parties intend that this Agreement constitutes the complete and exclusive
statement of its terms and that no extrinsic evidence may be introduced in any
proceeding involving this Agreement.

 

The parties each agree to do, execute, acknowledge and deliver all such further
acts, instruments and assurances and to take all such further action before or
after the Closing as shall be necessary or desirable to fully carry out this
Agreement and to fully consummate and effect the transactions contemplated
hereby.

 

24.                               ATTORNEYS’ FEES.  In the event of any
litigation regarding the rights and obligations under this Agreement, the
prevailing party shall be entitled to reasonable attorneys’

 

33

--------------------------------------------------------------------------------


 

fees and court costs, and the right to such fees and costs shall not be limited
by the provisions of Section 14. As used herein, the term “prevailing party”
shall mean the party that has succeeded upon a significant issue in the
litigation and achieved a benefit with respect to the claims at issue, taken as
a whole, whether or not damages are actually awarded to such party.

 

25.                               NOTICES.  All notices required or permitted to
be given pursuant to the terms hereof shall be in writing and shall be delivered
to the applicable addresses set forth in Section 1 of this Agreement either by
(a) certified mail, return receipt requested, in which case notice shall be
deemed delivered three (3) Business Days after deposit, postage prepaid in the
U.S. mail, (b) a nationally recognized and reputable messenger service or
overnight courier, in which case notice shall be deemed delivered one
(1) Business Day after deposit with such messenger or courier on or prior to
5:00 p.m., Eastern Standard Time (if deposited after such time, notice shall be
deemed given upon receipt of the notice by the addressee), (c) electronic mail,
in which case notice shall be deemed delivered as of the date and time that
transmission to recipient was completed or (d) personal delivery with receipt
acknowledged in writing, in which case notice shall be deemed delivered when
received or when delivery is refused. The notice address for any party may be
changed by written notice to the other party as provided herein.

 

26.                               CONSTRUCTION OF AGREEMENT.  In construing this
Agreement, all headings and titles are for the convenience of the parties only
and shall not be considered a part of this Agreement.  Whenever required by the
context, the singular shall include the plural and the masculine shall include
the feminine and vice versa.  This Agreement shall not be construed as if
prepared by one of the parties, but rather according to its fair meaning as a
whole, as if both parties had prepared it.  All Exhibits attached hereto are
incorporated in this Agreement by reference thereto.

 

27.                               TIME.  Time is of the essence of every
provision herein contained.  Whenever the date or deadline for any action to be
taken is not a Business Day, the relevant date or deadline shall be the next
Business Day.

 

28.                               APPLICABLE LAW.  This Agreement shall be
governed by the internal laws of the state in which the Real Property is
located, without giving effect to the conflicts of laws principles thereof.

 

29.                               NO ORAL MODIFICATION OR WAIVER.  This
Agreement may not be changed or amended orally, but only by an agreement in
writing.  No waiver shall be effective hereunder unless given in writing, and
waiver shall not be inferred from any conduct of either party.

 

30.                               MARKETING OF PROPERTY.  Unless and until this
Agreement is duly terminated pursuant to the terms hereof, or until Sellers have
the right to terminate this Agreement pursuant to the last sentence of the
second paragraph of Section 2, Sellers shall not enter into any negotiations,
understandings or agreements with any party other than Buyer relating to the
sale, transfer or other disposition of the Property or any portion thereof, and
Sellers and the Broker shall not offer the Property or any portion thereof for
sale to any other party.

 

34

--------------------------------------------------------------------------------


 

31.                               BROKERAGE COMMISSION.  Buyer and Sellers each
represents and warrants to the other that it has not dealt with any third party
(other than Broker) in a manner which would obligate the other to pay any
brokerage commission, finder’s fee or other compensation due or payable with
respect to the transaction contemplated hereby other than a commission to be
paid to Broker pursuant to a separate agreement, which shall be paid by Sellers
only upon the Closing of the purchase and sale contemplated hereby.  Buyer shall
indemnify, defend, and hold Sellers harmless from and against any losses,
damages, costs and expenses (including, but not limited to, attorneys’ fees and
costs) incurred by Sellers by reason of any actual or alleged breach or
inaccuracy of the Buyer’s representations and warranties contained in this
Section 31.  Sellers shall indemnify, defend, and hold Buyer harmless from and
against any losses, damages, costs and expenses (including, but not limited to,
attorneys’ fees and costs) incurred by Buyer by reason of any actual or alleged
breach or inaccuracy of any Seller’s representations and warranties contained in
this Section 31.  The provisions of this Section 31 shall survive the Closing
without limitation.

 

32.                               INDEMNITY.  Sellers hereby agree to indemnify
Buyer and its successors, assigns, and the affiliates, directors, officers,
employees and partners of any of them, and hold each of them harmless from any
and all claims, liabilities, damages, and penalties and any and all loss, cost,
or expense incurred by Buyer incident to, resulting from, or in any way arising
out of any tort claim or breach of contract claim or other claim for money due
and owing in connection with the ownership or operation of the Property but only
to the extent that such claim arises from circumstances, acts or omissions which
occurred prior to the Closing and not caused by Buyer or its agents.  The
indemnity set forth herein shall be deemed to be material and shall survive the
delivery of the Deeds and transfer of title for the survival period specified in
Section 19 hereof.

 

Buyer hereby agrees to indemnify Sellers and their successors, assigns, and the
affiliates, directors, officers, employees and partners of any of them, and hold
each of them harmless from any and all claims, liabilities, damages, and
penalties and any and all loss, cost, or expense incurred by Sellers incident
to, resulting from, or in any way arising out of any tort claim or breach of
contract claim or other claim for money due and owing in connection with the
ownership or operation of the Property but only to the extent that such claim
arises from circumstances, acts or omissions which occurred after the Closing
and not caused by Sellers or their agents.  The indemnity set forth herein shall
be deemed to be material and shall survive the delivery of the Deeds and
transfer of title for the survival period specified in Section 19 hereof.

 

33.                               RECORDATION NOT PERMITTED.  In no event shall
this Agreement or any memorandum hereof be recorded in the official or public
records where the Property is located, and any such recordation or attempted
recordation shall constitute a default under this Agreement by the party
responsible for such recordation or attempted recordation.

 

34.                               CONFIDENTIALITY.  The parties acknowledge that
the terms of this Agreement and the transaction described herein are of a
confidential nature and shall not be disclosed except (a) to Buyer’s or Seller’s
respective affiliates, officers, directors, principals, members, employees,
agents, attorneys, partners, accountants, lenders and investors and their
agents, and (b) to the United States Securities and Exchange Commission (the
“SEC”) in connection with any of Buyer’s requirements under federal securities
law or regulations, including but not limited to a Form S-11 registration, or
any similar or related filing made by

 

35

--------------------------------------------------------------------------------


 

Buyer or (c) as otherwise required by law (including SEC regulations and NYSE
requirements) ((a) and (b) together, collectively, the “Permitted Outside
Parties”).  In connection with the negotiation of this Agreement and the
preparation for the consummation of the transactions contemplated hereby, each
party acknowledges that it will have access to confidential information relating
to the other party.  Each party shall treat such information as confidential,
preserve the confidentiality thereof, and not duplicate or use such information,
except to Permitted Outside Parties in connection with the transactions
contemplated hereby.  Except as required by applicable law, neither party shall
issue any press release or make any statement to the media without the other
party’s consent, which consent shall not be unreasonably withheld or delayed. 
The provisions of this Section shall survive any termination of this Agreement.

 

35.                               JOINT AND SEVERAL LIABILITY OF SELLERS.  Each
Seller shall be jointly and severally liable for the rights, covenants,
obligations, warranties and representations of each other Seller as contained
herein and the actions of any person (including another Seller) or third party
shall in no way affect such joint and several liability.

 

36.                               WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED
BY LAW, SELLERS AND BUYER HEREBY EXPRESSLY WAIVE THEIR RIGHT TO A TRIAL BY JURY
OF ANY CLAIM (I) ARISING UNDER ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED
AT CLOSING, OR (II) CONNECTED WITH OR RELATED TO THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING.  SELLERS OR BUYER
MAY FILE AN ORIGINAL OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE FOREGOING WAIVER.

 

37.                               NON-WAIVER.  No waiver of any provision of
this Agreement shall be deemed to have been made unless it is expressed in
writing and signed by the party charged with making the waiver.  No delay or
omission in the exercise of any right or remedy accruing upon a breach of this
Agreement shall impair such right or remedy or be construed as a waiver of such
breach.  The waiver of any breach of this Agreement shall not be deemed to be a
waiver of any other breach hereof.

 

38.                               BOND LEASE DOCUMENTS.  Buyer and Sellers
acknowledge that the Leasehold Parcel is subject to the Bond Lease and that the
transfer of the Leasehold Parcel shall be accomplished through the execution and
delivery of the Assignment of Bond Lease Documents.  Buyer and Sellers agree to
reasonably cooperate in good faith to negotiate the final form of the Assignment
of Bond Lease Documents, including all exhibits thereto and all ancillary
documents reasonably necessary in connection therewith so that both parties have
approved the final form of the Assignment of Bond Lease Documents prior to
expiration of the Contingency Period.  The parties agree that the Assignment of
Bond Lease Documents shall provide, among other things, that (a) Sellers shall
be fully and completely released of from all obligations and liabilities under
the Bond Lease Documents accruing or arising on and after the Closing Date,
(b) Buyer shall not be responsible for any obligations or liabilities under the
Bond Lease Documents that accrue or arise before the Closing Date, (c) the
Policy Statement has not been modified and (d) neither the Policy Statement nor
its application to the interest of the Lessee under the Bond Lease Documents or
any sublessee of the Property have been challenged or a challenge thereof
threatened.  The parties hereto acknowledge and agree that in order to

 

36

--------------------------------------------------------------------------------


 

effectuate the assignment and assumption of the Bond Documents and the Bond, the
Buyer will be required to execute and deliver, among other documents, an
investment letter and an indemnity in favor of the Issuer.  The Buyer will also
be required to provide to the Bond Trustee certain documents required by the
client acceptance policies of the Bond Trustee.

 

39.                               LIKE KIND EXCHANGE.  Buyer, either Seller
and/or both Sellers may structure the disposition/acquisition of the Property,
as applicable, as a tax-deferred exchange (“Exchange”) pursuant to Section 1031
of the Internal Revenue Code of 1986, as amended.  If a Seller or both Sellers
shall elect to undertake an Exchange, the following terms shall apply:

 

(a)                                 Sellers (or any Seller individually), at
its/their option, may assign its/their right in, and delegate its/their duties
(in part or in whole) under, this Agreement, as well as the transfer of their
interest in the Property, to an exchange accommodator (“Accommodator”) selected
by Sellers, and Sellers (or any Seller individually) may add the Accommodator as
an additional party to the escrow created by this Agreement and the Additional
Instructions (as defined in Section 12(c)) (the “Escrow”);

 

(b)                                 Accommodator shall have no liability to
Buyer, and Buyer shall hold Accommodator harmless from any claims by Buyer in
connection with the Exchange;

 

(c)                                  Buyer agrees to cooperate with either or
both of the Sellers, as applicable, in connection with the Exchange, including
the execution of documents (including, but not limited to, escrow instructions
and amendments to escrow instructions) therefor;

 

(d)                                 Buyer shall in no way be obligated to pay
any escrow costs, brokerage commissions, title charges, survey costs, recording
costs or other charges incurred with respect to Seller’s or Sellers’ (as
applicable) replacement property in the Exchange;

 

(e)                                  The Closing shall not be contingent or
otherwise subject to the consummation of the Exchange;

 

(f)                                   The Closing shall occur in accordance with
the terms of this Agreement notwithstanding any failure, for any reason, of the
consummation of the Exchange;

 

(g)                                  Buyer shall have no responsibility or
liability on account of the Exchange to any third party involved in the
Exchange;

 

(h)                                 Buyer shall not be required to make any
representations or warranties nor assume any obligations, nor spend any
out-of-pocket sum in connection with the Exchange;

 

(i)                                     All representations, warranties,
covenants and indemnification obligations of Sellers to Buyer whether set forth
in this Agreement or otherwise existing at law or at equity, shall inure to the
benefit of Buyer, notwithstanding the Exchange; and

 

(j)                                    All representations, warranties,
covenants and indemnification obligations of Buyer to Sellers whether set forth
in this Agreement or otherwise existing at law or at equity, shall inure to the
benefit of Sellers, notwithstanding the Exchange.

 

37

--------------------------------------------------------------------------------


 

If Buyer shall elect to undertake an Exchange, the following terms shall apply:

 

(k)                                 Buyer, at its option, may coordinate the
payment of the Purchase Price through an Accommodator selected by Buyer;

 

(l)                                     Buyer’s Accommodator shall have no
liability to Sellers, and Sellers shall hold Accommodator harmless from any
claims by Sellers in connection with the Exchange;

 

(m)                             Sellers agree to cooperate with Buyer in
connection with the Exchange, including the execution of documents (including,
but not limited to, escrow instructions and amendments to escrow instructions)
therefor;

 

(n)                                 Sellers shall in no way be obligated to pay
any escrow costs, brokerage commissions, title charges, survey costs, recording
costs or other charges incurred with respect to Buyer’s Exchange;

 

(o)                                 The Closing shall not be contingent or
otherwise subject to the consummation of Buyer’s Exchange and the Closing shall
occur in accordance with the terms of this Agreement notwithstanding any
failure, for any reason, of the consummation of the Exchange;

 

(p)                                 Sellers shall have no responsibility or
liability on account of the Exchange to any third party involved in the
Exchange;

 

(q)                                 Sellers shall not be required to make any
representations or warranties nor assume any obligations, nor spend any
out-of-pocket sum in connection with the Exchange;

 

(r)                                    All representations, warranties,
covenants and indemnification obligations of Buyer to Sellers whether set forth
in this Agreement or otherwise existing at law or at equity, shall inure to the
benefit of Seller, notwithstanding Buyer’s Exchange; and

 

(s)                                   All representations, warranties, covenants
and indemnification obligations of Sellers to Buyer whether set forth in this
Agreement or otherwise existing at law or at equity, shall inure to the benefit
of Buyer, notwithstanding Buyer’s Exchange.

 

40.                               INFORMATION AND AUDIT COOPERATION.  From and
after the Effective Date through the Closing Date, each Seller, its owners
and/or other affiliates, as applicable, shall, at Buyer’s expense, reasonably
cooperate with Buyer, Buyer’s designated representative and Buyer’s independent
auditor and provide each access to the books, and records of the Property and
all related information regarding the Property, including, without limitation,
audited books and records of the Property for the calendar year 2013 and
reviewed books and records for the period beginning January 1, 2014 and ending
on the Closing Date that qualify, comply with, and can be used in a public
offering (including, without limitation, any filing that Buyer and/or its
affiliates might make with the U.S. Securities and Exchange Commission).  At any
time on or before Closing, within five (5) Business Days of Buyer’s request,
each Seller and its owners and/or other affiliates, as applicable, shall provide
to Buyer one or more representation letters regarding the books, records and
related information of the Property, each substantially in the form of
Exhibit S-1 attached hereto (the “Representation Letters”) (as may be modified
for accuracy as circumstances may require) and letters updating the applicable

 

38

--------------------------------------------------------------------------------


 

Representation Letters, each substantially in the form of Exhibit S-2 attached
hereto (the “Update Letters”) (as may be modified for accuracy as circumstances
may require), in connection with auditing the Property in accordance with
generally accepted auditing standards. Seller’s obligation to deliver the
Representation Letters and Update Letters shall be conditioned on the delivery
by Plymouth Industrial REIT, Inc. of the Indemnification Agreement in the form
of Exhibit T attached hereto (the “Indemnification Agreement”) naming the
Seller, owner or other Seller affiliate, as applicable, as the “Indemnitee(s)”.

 

41.                               LOAN ASSUMPTION FEES.  Notwithstanding any
provision of this Agreement to the contrary, if this Agreement terminates prior
to Closing for any reason other than Seller’s default, then Buyer shall remain
liable for payment of the Loan Assumption Fees incurred in connection with the
application for Lender’s approval of the Loan Assumption that is contemplated by
this Agreement.  The provisions of this Section 41 shall survive termination of
this Agreement.

 

42.                               BOND LEASE ASSUMPTION COSTS.  Notwithstanding
any provision of this Agreement to the contrary, if this Agreement terminates
prior to Closing for any reason other than Buyer’s default, then Sellers shall
remain liable for payment of the Bond Lease Assumption Costs.  The provisions of
this Section 42 shall survive termination of this Agreement.

 

[Signatures appear on following page.]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed one or more copies of this
Agreement as a sealed instrument the day and year first above written.

 

SELLERS

EDLEN PEACHTREE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

CH PEACHTREE MANAGEMENT, LLC,

 

 

a Delaware limited liability company,

 

 

its Manager

 

 

 

 

 

 

 

By:

CAMBRIDGE HANOVER, INC., a Connecticut corporation,

 

 

 

its Manager

 

 

 

 

 

 

 

By:

/s/ Jonathan P. Garrity

 

 

 

 

Jonathan P. Garrity

 

 

 

Its:

President

 

 

 

 

 

 

 

 

 

 

 

CH PEACHTREE ASSOCIATES, LLC,

 

a Georgia limited liability company

 

 

 

By:

CH PEACHTREE MANAGEMENT, LLC,

 

 

a Delaware limited liability company,

 

 

its Manager

 

 

 

 

 

By:

CAMBRIDGE HANOVER, INC.,

 

 

 

a Connecticut corporation,

 

 

 

its Manager

 

 

 

 

 

 

 

By:

/s/ Jonathan P. Garrity

 

 

 

 

Jonathan P. Garrity

 

 

 

Its:

President

 

Signature Page to Purchase and Sale Agreement and Escrow Instructions

Peachtree Industrial Boulevard, Norcross, GA

(signatures continue on following page)

 

--------------------------------------------------------------------------------


 

BUYER:

PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Pendleton P. White, Jr.

 

 

Pendleton P. White, Jr.

 

Its:

President

 

Signature Page to Purchase and Sale Agreement and Escrow Instructions

Peachtree Industrial Boulevard, Norcross, GA

(continued from previous page)

 

--------------------------------------------------------------------------------


 

The undersigned Escrow Holder hereby joins in to this Agreement to acknowledge
its consent to the terms and provisions of this Agreement.

 

 

 

Commonwealth Land Title Insurance Company, Escrow Holder

 

By:

/s/ Richard P. Halfmann

 

Name:

Richard P. Halfmann

 

Title:

Assistant VP

 

Date:

August 29, 2014

 

Escrow Holder Signature Page to Purchase and Sale Agreement and Escrow
Instructions

Peachtree Industrial Boulevard, Norcross, GA

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

LEGAL DESCRIPTION OF LEASEHOLD PARCEL

 

ALL THAT TRACT OR PARCEL OF LAND LYING OR BEING IN LAND LOT 273 OF THE 6TH LAND
DISTRICT, CITY OF NORCROSS, GWINNETT COUNTY, GEORGIA, AND BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCE FROM AN IRON PIN FOUND (1 INCH OPEN TOP PIPE) AT THE LAND LOT CORNER
COMMON TO LAND LOTS 272, 273, 284 AND 285; THENCE ALONG THE LAND LOT LINE COMMON
TO LAND LOTS 273 AND 284 SOUTH 60 DEGREES 48 MINUTES 30 SECONDS WEST A DISTANCE
OF 352.16 FEET TO A P/K NAIL SET ON THE SOUTHWESTERLY RIGHT-OF-WAY LINE OF REPS
MILLER ROAD (HAVING A 60 FOOT WIDE RIGHT-OF-WAY); SAID POINT BEING THE TRUE
POINT OF BEGINNING; THENCE FROM THE TRUE POINT OF BEGINNING AS THUS ESTABLISHED
AND ALONG THE SAID SOUTHWESTERLY RIGHT-OF-WAY LINE OF REPS MILLER ROAD THE
FOLLOWING THREE COURSES AND DISTANCES: ALONG A CURVE TO THE LEFT HAVING A RADIUS
OF 60.00 FEET, AN ARC LENGTH OF 176,39 FEET, BEING SUBTENDED BY A CHORD BEARING
OF SOUTH 25 DEGREES 42 MINUTES 55 SECONDS EAST AND A CHORD DISTANCE OF 119.39
FEET TO AN IRON PIN FOUND (1/2 INCH REBAR); THENCE ALONG A CURVE TO THE RIGHT
HAVING A RADIUS OF 25.00 FEET, AN ARC LENGTH OF 30.45 FEET, BEING SUBTENDED BY A
CHORD BEARING OF SOUTH 75 DEGREES 01 MINUTES 11 SECONDS EAST AND A CHORD
DISTANCE OF 28.60 FEET TO AN IRON PIN FOUND (1/2 INCH REBAR); THENCE ALONG A
CURVE TO THE LEFT HAVING A RADIUS OF 731.69 FEET, AN ARC LENGTH OF 327.45 FEET,
BEING SUBTENDED BY A CHORD BEARING OF SOUTH 52 DEGREES 56 MINUTES 38 SECONDS
EAST AND A CHORD DISTANCE OF 324.72 FEET TO AN IRON PIN SET (1/2 INCH REBAR);
THENCE DEPARTING THE SAID SOUTHWESTERLY RIGHT-OF-WAY LINE OF REPS MILLER ROAD
SOUTH 20 DEGREES 42 MINUTES 58 SECONDS WEST A DISTANCE OF 82.70 FEET TO AN IRON
PIN SET (1/2 INCH REBAR); THENCE SOUTH 58 DEGREES 21 MINUTES 27 SECONDS WEST A
DISTANCE OF 194.88 FEET TO A P/K NAIL SET; THENCE SOUTH 31 DEGREES 56 MINUTES 38
SECONDS EAST A DISTANCE OF 15.22 FEET TO A P/K NAIL SET; THENCE SOUTH 59 DEGREES
27 MINUTES 44 SECONDS WEST A DISTANCE OF 361.43 FEET TO AN IRON PIN SET (1/2
INCH REBAR); THENCE NORTH 30 DEGREES 32 MINUTES 16 SECONDS WEST A DISTANCE OF
521.75 FEET TO AN IRON PIN FOUND (1/2 INCH REBAR) ON THE LAND LOT LINE COMMON TO
LAND LOTS 273 AND 284; THENCE ALONG THE SAID LAND LOT LINE COMMON TO LAND LOTS
273 AND 284 NORTH 60 DEGREES 48 MINUTES 30 SECONDS EAST A DISTANCE OF 486.75
FEET TO THE TRUE POINT OF BEGINNING.

 

SAID TRACT OR PARCEL OF LAND CONTAINS 6.119 ACRES (BEING 266,535 SQUARE
FEET), INCLUDING ALL EASEMENTS.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

LEGAL DESCRIPTION OF FEE PARCEL

 

Tract 1

Asset # 182-184 - 5755, 5765 & 5775 Peachtree Ind. Blvd.

 

All the tract or parcel of land containing 15.437 acres lying and being in Land
Lot 273 of the 6th District of Gwinnett County, Georgia, and being more fully
described as follows:

 

Beginning at an iron pin set at the southerly end of a right of way miter at the
intersection of the southwesterly right of way of Miller Road, an 80 foot right
of way, with the northwesterly right of way of Peachtree Industrial Boulevard, a
right of way of varying widths at this point being a 250 foot right of way;
thence along said right of way of Peachtree Industrial Boulevard South 62
degrees 49 minutes 28 seconds West a distance of 691 34 feet to a point; thence
leaving said right of way North 31 degrees 39 minutes 58 seconds West a distance
of 999.18 feet to a rebar pin found on the Land Lot line common to Land Lots 273
and 284 of the aforesaid county and district; thence along said Land Lot line
North 59 degrees 40 minutes 48 seconds East a distance of 486 75 feet to a rebar
pin found, thence leaving Land Lot line along a curve to the left having a
radius of 731.69 feet an arc distance of 616.95 feet (said are being subtended
by a chord bearing South 54 degrees 26 minutes 55 seconds East a distance of 598
83 feet) to a point; thence South 78 degrees 26 minutes 06 seconds East a
distance of 9.76 feet to a point on the westerly terminus of aforesaid 80-foot
right of way of Miller Road; thence along said right of way South 11 degrees 33
minutes 54 seconds West a distance of 10.00 feet to a concrete monument found on
aforesaid southwesterly right of way of Miller Road; thence along said right of
way of Miller Road South 78 degrees 26 minutes 06 seconds East a distance of
19.02 feet to a point; thence continuing along said right of way along a curve
to the right having a radius of 209.11 feet an arc distance of 170 81 feet (said
arc being subtended by a chord bearing South 55 degrees 02 minutes 06 seconds
East a distance of 166.10 feet) to a point; thence continuing along said right
of way South 31 degrees 38 minutes 06 seconds East a distance of 227.50 feet to
a point on aforesaid right of way miter of the intersection of Miller Road and
Peachtree Industrial Boulevard; thence along said right of way miter South 21
degrees 09 minutes 23 seconds West a distance of 137.01 feet to an iron pin set
and the point of beginning

 

Less and except:

 

All that tract or parcel of land lying or being in Land Lot 273 of the 6th Land
District, City of Norcross, Gwinnett County, Georgia, and being more
particularly described as follows:

 

Commence from an iron pin found (1 inch open top pipe) at the land lot corner
common to Land Lots 272, 273, 284 and 285; thence along the land lot line common
to Land Lots 273 and 284 South 60 degrees 48 minutes 30 seconds West a distance
of 352.16 feet to a P/K nail set on the southwesterly right-of-way line of Reps
Miller Road (having a 60 foot wide right-of -way); said point being the True
Point of Beginning; thence from the True Point of Beginning as thus established
and along the said southwesterly right-of-way line of Reps Miller Road the
following three courses and distances along a curve to the left having a radius
of 60.00 feet, an arc length of 176.39 feet, being subtended by a chord bearing
of South 25 degrees 42 minutes 55 seconds

 

--------------------------------------------------------------------------------


 

East and a chord distance of 119.39 feet to an iron pin found (1/2 inch rebar);
thence along a curve to the right having a radius of 25 00 feet, an arc length
of 30.45 feet, being subtended by a chord bearing of South 75 degrees 01 minutes
11 seconds East and a chord distance of 28.60 feet to an iron pin found (1/2
inch rebar); thence along a curve to the left having a radius of 731.69 feet, an
arc length of 327.45 feet, being subtended by a chord bearing of South 52
degrees 56 minutes 38 seconds East and a chord distance of 324.72 feet to an
iron pin set (1/2 inch rebar); thence departing the said southwesterly
right-of-way line of Reps Miller Road South 20 degrees 42 minutes 58 seconds
West a distance of 82.70 feet to an iron pin set (1/2 inch rebar); thence South
58 degrees 21 minutes 27 seconds West a distance of 194.88 feet to a P/K nail
set; thence South 31 degrees 56 minutes 38 seconds East a distance of 15.22 feet
to a P/K nail set; thence South 59 degrees 27 minutes 44 seconds West a distance
of 361.43 feet to an iron pin set (1/2 inch rebar); thence North 30 degrees 32
minutes 16 seconds West a distance of 521.75 feet to an iron pin found (1/2 inch
rebar) on the land lot common to Land Lots 273 and 284; thence along East a
distance of 486.74 feet to the True Point of Beginning.

 

Said tract or parcel of land contains 6.119 acres (being 266,535 square feet),
including all easements.

 

Further less except any portion of subject property lying and being within the
rights of way of Reps Miller Road and Peachtree Industrial Boulevard

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DOCUMENTS

 

1.                                      Operating Statements.  Operating
statements of the Property for the 3 years preceding the date of this Agreement
and the current year-to-date (“Operating Statements”).  Copies of all of
Sellers’ books and records with respect to the Property.

 

2.                                      Management and/or Leasing Agreements. 
Copies of any management and/or leasing agreements under which the Property is
managed and/or leased.

 

3.                                      Tax Statements.  Copies or a summary of
ad valorem tax statements for the current or most recently available tax period
and for the prior 36 months including the Property’s tax identification
number(s); and latest value renditions.

 

4.                                      Insurance.  Copies of Sellers’
certificate of insurance for the Property, all insurance policies, a loss
history, a list of any current claims relating to the Property, and any notices
received by Seller from insurance carriers within the last 12 months.

 

5.                                      Budget.  Sellers’ most recent budget for
the Property, including the forthcoming year, if applicable.

 

6.                                      Existing Contracts.  The Existing
Contracts.

 

7.                                      Proceedings.  Copies of any documents or
materials relating to any current litigation, investigation, condemnation, or
other proceeding pending or threatened against Sellers or affecting the
Property.

 

8.                                      Tangible Personal Property.  A current
inventory of all tangible personal property and fixtures owned by Sellers.

 

9.                                      Maintenance Records.  All maintenance
work orders for the prior 12 months.

 

10.                               List of Capital Improvements.  A list of all
capital improvements performed on the Property within the prior 24 months.

 

11.                               Reports.  Any environmental, geotechnical,
soil, engineering and drainage reports, assessments, audits and surveys.

 

12.                               As-Built Survey; Title Policy.  All existing
as-built surveys of the Property; and all existing title policies related to the
Property.

 

13.                               Site Plans.  All site plans relating to the
Property.

 

14.                               As-Built Plans and Specifications.  All
as-built construction, architectural, mechanical, electrical, plumbing,
landscaping and grading plans and specifications relating to the Property.

 

--------------------------------------------------------------------------------


 

15.                               Permits and Warranties.  Copies of all
warranties and guaranties (including without limitation any roof warranty),
permits, certificates of occupancy, licenses and other approvals related to the
Property.

 

16.                               General.  Certificate of Occupancy.

 

17.                               Financial Statements.  Copies of financial
statements reflecting the operation of the Property for the prior 5 calendar
years, including statements of cash flow and year-end balance sheets, and
statements of income, expense, accounts payable and accounts receivable for each
such year, each prepared in accordance with generally accepted accounting
principles consistently applied, and fairly presenting the financial position of
Seller with respect to the Property at the end of each such year and the results
of the operations thereof for such year.

 

18.                               Leases and Rent Roll.  Copies of all Leases
and the most recent rent roll (“Rent Roll”) for such Leases, containing the
following information for each Tenant:

 

a.                                      Amount of the space leased to Tenant

b.                                      Date of Lease and any amendments thereto

c.                                       Term of Lease with commencement and
expiration dates

d.                                      Annual rental

e.                                       Annual reimbursements for taxes, CAM,
merchants’ association, and other expenses, if applicable

f.                                        Unapplied free rent or other
concessions

g.                                       Dates through which rental has been
paid

h.                                      Rental collected in advance

i.                                          Security deposit and interest
accrued thereon, if applicable.

 

19.                               Commission Schedule and Agreements.  A
schedule (“Commission Schedule”) and copies of all commission agreements related
to the Leases or the Property.

 

20.                               Financial Statements for Tenants.  Copies of
financial statements for each Tenant at the Property for the prior 3 years.

 

21.                               Existing Loan Documents.  Copies of all Loan
Documents.

 

22.                               Existing Bond Lease Documents.  Copies of all
Bond Lease Documents.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF TENANT ESTOPPEL CERTIFICATE

 

                      , 2014

 

The undersigned (“Tenant”), hereby states, certifies and affirms the following
with respect to the possible sale of the Property (as defined below) to
                                  , a                                 , and its
successors and assigns (the “Buyer”), with the knowledge and intent that the
Buyer shall rely hereon:

 

1.                                      The Tenant, as the tenant, and
                         (“Landlord”), as the landlord, are parties to that
certain lease dated                                      ,          (“Original
Lease”), whereby the Tenant leased approximately                  square feet of
space (the “Leased Premises”) in a portion of the Property known as
                                                                      , and more
particularly described in the Original Lease (the “Property”).

 

2.                                      The Original Lease has not been amended
or modified in any respect whatsoever except for the amendments or modifications
listed on Exhibit A attached hereto, if any (collectively with the Original
Lease, hereinafter referred to as the “Lease”) and constitutes the complete
agreement between the Landlord and the Tenant with respect to the Leased
Premises.

 

3.                                      The base rent currently payable under
the Lease is in the amount of $                       per month which has been
paid through                       , 2014; and except for the current month, no
rent has been paid in advance.  Excluding electricity charges, Tenant’s pro rata
share of operating expenses, real estate taxes and other “pass-through” charges
is                     % and is currently paying $             per month in
additional rent for estimated “pass through” charges.

 

4.                                      Tenant has no current known claims,
counterclaims, defenses or setoffs against Landlord or to the payment of rent or
other charges arising from the Lease or otherwise, nor is Tenant entitled to any
tenant improvement allowance or other concession payment from Landlord or any
free rent for any period after the date of this certification except as follows:
(state none, if applicable)                .

 

5.                                      The Tenant has accepted and is in
possession of the Leased Premises. All improvements, alterations and space
required to be furnished by Landlord pursuant to the Lease have been completed,
all sums required to be paid by Landlord to Tenant in connection with the
improvements (including, without limitation, any tenant allowance or rebate)
have been paid in full, and all other conditions precedent to the commencement
of the term of the Lease have been satisfied.

 

6.                                      The term of the Lease commenced on
                          ,         , and the current term is scheduled to
expire on                           , 20    .  Except as set forth in the Lease,
the Tenant does not have (i) a right to renew the Lease, or (ii) any option to
expand the Leased Premises.  Tenant has no right or option to purchase any part
of the Leased Premises or the Property.

 

--------------------------------------------------------------------------------


 

7.                                      To Tenant’s knowledge, there is no event
of default nor any fact or circumstance that, with the giving of notice or the
passage of time or both, would constitute an event of default under the Lease by
Landlord or Tenant.

 

8.                                      Tenant has paid to Landlord, and
Landlord is holding on behalf of Tenant, a security deposit in the amount of
$                and in the form of                         .

 

9.                                      No actions, whether voluntary or
otherwise, are pending against Tenant under the bankruptcy laws of the United
States or any state thereof.

 

10.                               The address of Tenant for receipt of notices
is as set forth in the Lease.

 

11.                               Neither the Lease nor the Leased Premises have
been sublet, assigned, mortgaged or encumbered (in whole or in part), except as
follows: (state none, if applicable)                         .

 

12.                               To Tenant’s actual knowledge, Tenant has not
spilled, disposed of, or released any Hazardous Substances at, on or in the
Leased Premises in violation of any applicable law or which requires a cleanup
or remediation or reporting to a governmental body under any applicable law. 
“Hazardous Substances” shall not include those materials that are technically
within the definition provided for in the Lease but that are contained in
prepackaged office supplies, cleaning materials, or personal grooming items or
other items that are sold for consumer or commercial use and typically used in
other similar buildings or space.

 

13.                               This certification shall be binding upon
Tenant and shall inure to the benefit of Landlord, Buyer and any lender
(“Lender”) to Buyer (or to Buyer’s owners), each of the respective successors
and assigns of Landlord, Buyer and Lender, and all parties claiming through or
under such persons or any such successor or assign; and Tenant acknowledges that
Buyer is purchasing the Property in reliance on this certification.

 

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the        day of                         , 2014.

 

TENANT:

 

                              , a             

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

[If there is a guaranty of Lease, please add the following:

 

Guarantor hereby expressly ratifies and confirms its obligations under that
certain [insert name of guaranty document dated [month, date, year] as guarantor
of the Lease.

 

GUARANTOR:

 

                                , a(n)                

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO TENANT ESTOPPEL

 

[LIST OF AMENDMENTS AND MODIFICATIONS]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF TENANT ESTOPPEL CERTIFICATE FOR SUNIVA, INC.

 

            , 2014

 

The undersigned (“Tenant”), hereby states, certifies and affirms the following
with respect to the possible sale of the Property (as defined below) to
                                  , a                                   and its
successors and assigns (the “Buyer”), with the knowledge and intent that the
Buyer shall rely hereon:

 

1.                                      The Tenant, as the tenant, and
                   (“Landlord”), as the landlord, are parties to that certain
lease dated                        ,               (“Original Lease”), whereby
the Tenant leased approximately                     square feet of space (the
“Leased Premises”) in a portion of the Property known as
                         , and more particularly described in the Original Lease
(the “Property”).

 

2.                                      The Original Lease has not been amended
or modified in any respect whatsoever except for the amendments or modifications
listed on Exhibit A attached hereto, if any (collectively with the Original
Lease, hereinafter referred to as the “Lease”) and constitutes the complete
agreement between the Landlord and the Tenant with respect to the Leased
Premises.

 

3.                                      At Tenant’s request, by reason of an
Economic Incentives transaction as described in the Original Lease at Lease
Exhibit F Special Stipulations (“Exhibit F”); (a) the Leasehold Parcel was
transferred to the Development Authority of Gwinnett County, Georgia (the
“Development Authority”) by Industrial 2 Acquisition, LLC (Sellers’ predecessor
in interest) and (b) the Lease became a sublease.

 

4.                                      Tenant agrees that (a) that certain
Payment in Lieu of Taxes Agreement dated as of December 30, 2008 by and among
Gwinnett County, Georgia, the Development Authority and Tenant (the “PILOT
Agreement”) is an Incentives Transaction Document as defined in Exhibit F, and
(b) Tenant shall hold harmless and indemnify Buyer from any and all payments due
or claims made under the PILOT Agreement and shall immediately take all
necessary actions to remove any lien upon the Property arising out of or
connected with the PILOT Agreement.

 

--------------------------------------------------------------------------------


 

5.                                      The base rent currently payable under
the Lease is in the amount of $                    per month which has been paid
through             , 2014; and except for the current month, no rent has been
paid in advance. Excluding electricity charges, Tenant’s pro rata share of
operating expenses, real estate taxes and other “pass-through” charges is
             % and is currently paying $                per month in additional
rent for estimated “pass through” charges.

 

6.                                      Tenant has no current known claims,
counterclaims, defenses or setoffs against Landlord or to the payment of rent or
other charges arising from the Lease or otherwise, nor is Tenant entitled to any
tenant improvement allowance or other concession payment from Landlord or any
free rent for any period after the date of this certification except as follows:
(state none, if applicable)                  .

 

7.                                           The Tenant has accepted and is in
possession of the Leased Premises. All improvements, alterations and space
required to be furnished by Landlord pursuant to the Lease have been completed,
all sums required to be paid by Landlord to Tenant in connection with the
improvements (including, without limitation, any tenant allowance or rebate)
have been paid in full, and all other conditions precedent to the commencement
of the term of the Lease have been satisfied.

 

8.                                           The term of the Lease commenced on
                      ,            and the current term is scheduled to expire
on                , 20    .  Except as set forth in the Lease, the Tenant does
not have (i) a right to renew the Lease, or (ii) any option to expand the Leased
Premises. Tenant has no right or option to purchase any part of the Leased
Premises or the Property.

 

9.                                           To Tenant’s knowledge, there is no
event of default nor any fact or circumstance that,  with the giving of notice
or the passage of time or both, would constitute an event of default under the
Lease by Landlord or Tenant.

 

10.                                    Tenant has paid to Landlord, and Landlord
is holding on behalf of Tenant, a security deposit in the amount of
$                  and in the form of                     .

 

11.                                    No actions, whether voluntary or
otherwise, are pending against Tenant under the bankruptcy laws of the United
States or any state thereof.

 

--------------------------------------------------------------------------------


 

12.                                    The address of Tenant for receipt of
notices is as set forth in the Lease.

 

13.                                    Neither the Lease nor the Leased Premises
have been sublet, assigned, mortgaged or encumbered (in whole or in part),
except as follows: (state none, if applicable)              .

 

14.                                    To Tenant’s actual knowledge, Tenant has
not spilled, disposed of, or released any Hazardous Substances at, on or in the
Leased Premises in violation of any applicable law or which requires a cleanup
or remediation or reporting to a governmental body under any applicable law.
“Hazardous Substances” shall not include those materials that are technically
within the definition provided for in the Lease but that are contained in
prepackaged office supplies, cleaning materials, or personal grooming items or
other items that are sold for consumer or commercial use and typically used in
other similar buildings or space.

 

15.                                    This certification shall be binding upon
Tenant and shall inure to the benefit of Landlord, Buyer and any lender
(“Lender”) to Buyer (or to Buyer’s owners), each of the respective successors
and assigns of Landlord, Buyer and Lender, and all parties claiming through or
under such persons or any such successor or assign; and Tenant acknowledges that
Buyer is purchasing the Property in reliance on this certification.

 

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the            day of                   , 2014.

 

TENANT

 

                              , a             

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

[If there is a guaranty of Lease, please add the following:

 

Guarantor hereby expressly ratifies and confirms its obligations under that
certain [insert name of guaranty document dated [month, date, year] as guarantor
of the Lease.

 

GUARANTOR:

 

                             , a(n)            

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO SUNIVA ESTOPPEL

 

[LIST OF AMENDMENTS AND MODIFICATIONS]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF DEED

 

This Document Was Prepared By:

 

 

Please Return After Recording To:

 

 

LIMITED WARRANTY DEED

 

STATE OF

COUNTY OF

 

This Indenture made this        day of                         in the year TWO
THOUSAND FOURTEEN, between

 

                                               and

 

as party or parties of the first part, hereinunder called Grantor, and

 

 

as party or parties of the second part, hereinafter called Grantee ( the words
“Grantor” and “Grantee” to include their respective heirs, successors and
assigns where the context requires or permits)

 

WITNESSETH that: Grantor, for and in consideration of the sum
of                                       and other good and valuable
considerations in hand paid at and before the sealing and delivery of these
presents, the receipt whereof is hereby acknowledged, has granted, bargained,
sold, aliened, conveyed and confirmed, and by these presents does grant,
bargain, sell, alien, convey and confirm unto the said Grantee,

 

SEE EXHIBIT A ATTACHED HERETO FOR DESCRIPTION OF THAT [brief description of
land], WHICH IS MADE A PART HEREOF BY THIS REFERENCE.

 

THIS CONVEYANCE IS MADE SUBJECT TO THOSE MATTERS SET OUT IN EXHIBIT B, WHICH IS
ATTACHED HERETO AND MADE A PART HEREOF BY THIS REFERENCE.

 

--------------------------------------------------------------------------------


 

TO HAVE AND TO HOLD the said tract or parcel of land, with all and singular the
rights, members and appurtenances thereof, to the same being, belonging, or in
anywise appertaining, to the only proper use, benefit and behoof of the said
Grantee forever in FEE SIMPLE.

 

AND THE SAID Grantor will warrant and forever defend the right and title to the
above described property unto the said Grantee, its successors and assigns, 
against the claims of all persons claiming by, through or under Grantor and no
other.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has hereunto set grantor’s hand and seal this day
and year first above written.

 

Signed, sealed and delivered in the presence of:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Seal)

Witness:

 

BY

 

 

 

ITS

 

 

 

 

 

 

 

 

 

Witness:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Seal)

Witness:

 

BY

 

 

 

ITS

 

 

 

 

 

 

 

 

 

Witness:

 

 

 

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On this        day of                   , 2014, before me, the undersigned
notary public, personally appeared
                                                        , personally known to me
or proven to me on the basis of satisfactory evidence of identification to be
the person whose name is subscribed to the foregoing instrument, who
acknowledged him/herself to be the                                    of
                                          , and that he/she executed the
foregoing instrument in his/her authorized capacity for its stated purpose.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

 

 

Notary Public

 

 

 

My Commission Expires:

 

[NOTARY SEAL]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On this        day of                   , 2014, before me, the undersigned
notary public, personally appeared
                                                        , personally known to me
or proven to me on the basis of satisfactory evidence of identification to be
the person whose name is subscribed to the foregoing instrument, who
acknowledged him/herself to be the                                    of
                                          , and that he/she executed the
foregoing instrument in his/her authorized capacity for its stated purpose.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

 

 

Notary Public

 

 

 

My Commission Expires:

 

[NOTARY SEAL]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BILL OF SALE AND ASSIGNMENT

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, effective as of the Closing Date,                               ,
a                                               (“Seller”), does hereby bargain,
sell, grant, assign, transfer, set over and deliver unto
                                                  ,  a                          
(“Buyer”), all of Seller’s right, title and interest in and to all of the
Personal Property and the Intangible Property.  Seller warrants and represents
that it has not been pledged, transferred or assigned to any other person.

 

Seller shall, at any time and from time to time, upon the request of Buyer,
execute, acknowledge and deliver all such further acts, deeds, assignments,
transfers, conveyances and assurances, and take all such further actions, as
shall be necessary or desirable to give effect to the transactions hereby
consummated and to collect and reduce to the possession of Buyer any and all of
the interests and assets hereby transferred to Buyer.

 

As used herein, all initially capitalized terms not defined herein shall have
the meanings assigned to such terms in that certain Purchase and Sale Agreement
and Escrow Instructions dated as of                 , 2014 between Buyer and
Seller (the “Purchase Agreement”).

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale and Assignment as of
Closing Date.

 

 

                                                                    ,

 

a                                                                    

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, effective as of the Closing Date (as hereinafter defined),
                                , a                                     
(“Assignor”), does hereby assign, sell, transfer, set over and deliver to
                       (“Assignee”), all of its right, title and interest in and
to the leases and/or licenses more particularly described on Exhibit A attached
hereto and incorporated herein, all of which are in full force and effect (the
“Leases”), together with all guaranties of the Leases and all unapplied security
deposits, letters of credit, prepaid rentals, unapplied cleaning fees and other
unapplied deposits paid or deposited by any tenant thereunder to Assignor, as
landlord, or any other person on Assignor’s behalf pursuant to the Leases
(together with any interest which has accrued for the account of the respective
tenant)..  The Leases affect the real property described on Exhibit B attached
hereto and made a part hereof (the “Real Property”).

 

Assignee hereby accepts the foregoing assignment and assumes and agrees to
perform and observe all of the obligations, covenants, terms and conditions to
be performed or observed by the landlord under the Leases arising from and after
the Closing Date.

 

Assignor hereby acknowledges that Assignor has retained, and Assignee shall not
assume or be responsible for, any of the obligations, covenants, terms and
conditions of the Leases, with respect to obligations to be performed or
observed by the landlord thereunder arising at any time prior to the Closing
Date or rights accruing to landlord prior to the Closing Date.

 

Assignor hereby agrees to protect, defend, indemnify Assignee and its
successors, assigns, affiliates, directors, officers, employees and partners of
any of them, and hold each of them harmless from any and all claims,
liabilities, damages, and penalties and any and all loss, cost, or expense
(including, without limitation, reasonable attorneys’ fees and costs and court
costs) incurred by Assignee incident to, resulting from, or in any way arising
out of any failure by Assignor to perform and observe the obligations,
covenants, terms and conditions retained by Assignor hereunder.  Assignee hereby
agrees to protect, defend, indemnify Assignor and its successors, assigns,
affiliates, directors, officers, employees and partners of any of them and hold
each of them harmless from any and all claims, liabilities, damages, and
penalties and any and all loss, cost, or expense (including, without limitation,
reasonable attorneys’ fees and costs and court costs) incurred by the Assignor
incident to, resulting from, or in any way arising out of any failure by
Assignee to perform and observe the obligations, covenants, terms and conditions
assumed by Assignee hereunder; provided, however, that to the extent Assignor
has delivered tenant security deposits to Assignee and complied with applicable
law, Assignor shall have no further liability for the return of such delivered
tenant security deposits.  Each of the parties hereto further agrees, upon
notice from the other, to contest any demand, claim, suit, or action against
which each party has hereinabove agreed to indemnify and hold the other and all
such other parties harmless, and to defend any action that may be brought in
connection with any such demand, claim, suit, or action, or with respect to
which each party has hereinabove agreed to hold the other and all such other
parties harmless, and to bear all costs and expenses of such contest and
defense.  The indemnities set forth herein shall be deemed to be material and
shall survive the Closing Date.

 

--------------------------------------------------------------------------------


 

Assignor and Assignee shall, at any time and from time to time, upon the
reasonable request of the other, execute, acknowledge and deliver all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances, and take all such further actions, as shall be necessary or
desirable to give effect to the transactions hereby consummated and to collect
and reduce to the possession of Assignee any and all of the interests and assets
hereby transferred to Assignee.

 

As used herein, “Closing Date” shall have the meaning assigned to that term in
that certain Purchase and Sale Agreement and Escrow Instructions dated as of
                      , 2014 between Assignor and Assignee.

 

This Assignment and Assumption of Leases may be executed in counterparts with
the same effect as if all parties hereto had executed the same document.  All
counterparts shall be construed together and shall constitute a single
Assignment and Assumption of Leases.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment and Assumption of Leases has been executed
by Assignor and Assignee and is effective as of the Closing Date.

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

                                                                    ,

 

 

 

 

By:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Leases

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Legal Description

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, effective as of the Closing Date (as hereinafter defined),
                          , a                                              
(“Assignor”), does hereby assign, sell, transfer, set over and deliver to
                                                          , a
                               (“Assignee”), all of Assignor’s right, title and
interest in and to the contracts described on Exhibit A attached hereto and made
a part hereof (the “Approved Contracts”).

 

Assignee hereby accepts the foregoing assignment and assumes and agrees to
perform and observe all of the obligations, covenants, terms and conditions to
be performed or observed by Assignor under the Approved Contracts arising from
and after the Closing Date.

 

Assignor hereby acknowledges that Assignor has retained and Assignee shall not
assume or be responsible for any of the obligations, covenants, terms and
conditions of the Approved Contracts to be performed or observed by Assignor
thereunder arising at any time prior to the Closing Date.

 

Assignor hereby agrees to protect, defend, indemnify Assignee and its
successors, assigns, affiliates, directors, officers, employees and partners of
any of them, and hold each of them harmless from any and all claims,
liabilities, damages, and penalties and any and all loss, cost or expense
(including, without limitation, reasonable attorneys’ fees and court costs)
incurred by Assignee incident to, resulting from, or in any way arising out of
any failure by Assignor to perform and observe the obligations, covenants, terms
and conditions retained by Assignor hereunder.  Assignee hereby agrees to
protect, defend, indemnify Assignor and its successors, assigns, affiliates,
directors, officers, employees and partners of any of them and hold each of them
harmless from any and all claims, liabilities, damages, and penalties and any
and all loss, cost, or expense (including, without limitation, reasonable
attorneys’ fees and court costs) incurred by the Assignor incident to, resulting
from, or in any way arising out of any failure by Assignee to perform and
observe the obligations, covenants, terms and conditions assumed by Assignee
hereunder.  Each of the parties hereto further agrees, upon notice from the
other, to contest any demand, claim, suit, or action against which each party
has hereinabove agreed to indemnify and hold the other and all such other
parties harmless, and to defend any action that may be brought in connection
with any such demand, claim, suit, or action, or with respect to which each
party has hereinabove agreed to hold the other and all such other parties
harmless, and to bear all costs and expenses of such contest and defense.  The
indemnities set forth herein shall be deemed to be material and shall survive
the Closing Date.

 

Assignor shall, at any time and from time to time, upon the reasonable request
of Assignee, execute, acknowledge and deliver all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances, and take
all such further actions, as shall be reasonably necessary to give effect to the
transactions hereby consummated and to collect and reduce to the possession of
Assignee any and all of the interests and assets hereby transferred to Assignee.

 

--------------------------------------------------------------------------------


 

As used herein, “Closing Date” shall have the meaning assigned to that term in
that certain Purchase and Sale Agreement and Escrow Instructions dated as of
                                , 2014 between Assignor, Assignee and the other
parties named therein.

 

This Assignment and Assumption of Contracts may be executed in counterparts with
the same effect as if all parties hereto had executed the same document.  All
counterparts shall be construed together and shall constitute a single
Assignment and Assumption of Contracts.

 

IN WITNESS WHEREOF, this Assignment and Assumption of Contracts has been
executed by Assignor and Assignee and is effective as of the Closing Date.

 

 

ASSIGNOR

 

 

 

                                                  ,

 

a                                        

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Approved Contracts

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FIRPTA AFFIDAVIT

 

SELLER’S FIRPTA CERTIFICATE

 

To inform [                                                      ]  (the
“Transferee”) that withholding of tax under Section 1445 of the Internal Revenue
Code of 1986, as amended (“Code”) will not be required by                   , a
                      company (the “Transferor”), the undersigned hereby
certifies the following on behalf of the Transferor:

 

1.             The Transferor is not a foreign corporation, foreign partnership,
foreign trust, foreign estate or foreign person (as those terms are defined in
the Code and the Income Tax Regulations promulgated thereunder);

 

2.                                      The Transferor is not a disregarded
entity as defined in Section 1.1445-2(b)(2)(iii);

 

3.                                      The Transferor’s U.S. employer or tax
(social security) identification number is                                     ;
and

 

4.                                      The Transferor’s address is [].

 

The Transferor understands that this Certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 

Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Transferor.

 

Dated:                               , 2014

[                          ], a [                    ]

 

 

 

By:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

SELLER CLOSING CERTIFICATE

 

This Certificate (“Certificate”) is furnished pursuant to                     
of that certain Purchase and Sale Agreement dated as of April       , 2014 (the
“Agreement”) by and between                                   , a
                                      (“Seller”), and
                                          , a                          company
(“Buyer”).

 

Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings ascribed thereto in the Agreement.

 

The undersigned hereby certifies that all of the representations and warranties
made by Seller in the Agreement are true and correct in all material respects as
of the Closing Date as if made on and as of the Closing Date except as disclosed
on Schedule 1 attached hereto.

 

The foregoing certifications are made and delivered this        day of
                  , 2014.

 

 

SELLER:

 

 

 

                                           ,

 

a

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

to Seller Closing Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

EXISTING CONTRACTS

 

Service

 

Company

Management

 

Colliers International

Plumbing Repairs, Testing, and Maintenance

 

Alan Foster Plumbing

Janitorial Services

 

Building Cleaning Solutions

HVAC Maintenance

 

Cajun Air

Pest Control

 

Garland Services

Landscaping

 

Greenwood Group

Elevator Maintenance

 

Thyssenkrupp Elevator Corporation

Window Cleaning

 

Valcourt Building Services

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

EXISTING LEASES

 

Tenant

 

Lease Document and Date of Lease Document [to include all lease documents for
each property]

 

 

 

ADVA Optical Networking North America, Inc.

 

 

 

 

Suniva, Inc.

 

·                  Office Lease (dated September 25, 2008)

·                  First Amendment to Office Lease (dated May 24, 2010)

 

·                  Industrial Building Lease (dated May 22, 2008)

·                  First Amendment to Industrial Building Lease (dated
November 30, 2009)

·                  Second Amendment to Industrial Building Lease (dated
February 12, 2010)

 

--------------------------------------------------------------------------------


 

EXHIBIT M

RENT ROLL

 

Property:

Peachtree Industrial Boulevard

 

Atlanta, GA

 

 

Rent Roll as of:

7/1/2014

 

Suite - Tenant

 

Sq. Ft.

 

Base
$/SF

 

Current Monthly
Base Rent

 

Current
Monthly CAM

 

Base Rent
Increases

 

Increase Eff.
Date

 

Lease Comm.

 

Lease Exp.

 

CAM Prop
Share

 

Security
Deposit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5755 - ADVA Optical

 

50,000

 

$

17.86

 

$

74,416.67

 

$

13,752.00

 

 

 

 

 

3/4/2009

 

11/3/2019

 

29.41

%

$

185,578.26

 

 

 

 

 

 

 

 

 

 

 

$

75,916.67

 

11/4/2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

77,416.67

 

11/4/2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

78,958.33

 

11/4/2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

80,541.67

 

11/4/2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

82,166.67

 

11/4/2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5765, Suite 100 - ADVA Optical

 

17,483

 

$

17.86

 

$

26,020.53

 

$

6,681.00

 

 

 

 

 

3/4/2009

 

11/3/2019

 

10.28

%

 

 

 

 

 

 

 

 

 

 

 

 

$

26,545.02

 

11/4/2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

27,069.51

 

11/4/2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

27,608.57

 

11/4/2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

28,162.20

 

11/4/2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

28,730.40

 

11/4/2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5765, Suite 200 - VACANT

 

12,809

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.53

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5765, Suite 300A - Suniva

 

13,703

 

$

7.64

 

$

8,719.35

 

$

10,631.00

 

 

 

 

 

12/1/2009

 

5/31/2019

 

8.06

%

 

 

 

 

 

 

 

 

 

 

 

 

$

9,068.12

 

12/1/2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

9,294.82

 

12/1/2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

9,527.19

 

12/1/2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

9,765.37

 

12/1/2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

10,009.51

 

12/1/2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5765, Suite 300B - Suniva

 

16,005

 

$

7.60

 

$

10,141.94

 

 

 

 

 

 

 

3/1/2010

 

5/31/2019

 

9.41

%

 

 

 

 

 

 

 

 

 

 

 

 

$

10,547.62

 

3/1/2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

10,969.53

 

3/1/2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

11,408.31

 

3/1/2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

11,864.64

 

3/1/2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

12,339.22

 

3/1/2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5775 - Suniva

 

60,000

 

$

6.22

 

$

31,113.73

 

$

11,022.00

 

 

 

 

 

10/1/2008

 

5/31/2019

 

35.29

%

$

525,000.00

 

 

 

 

 

 

 

 

 

 

 

$

31,891.57

 

6/1/2015

 

 

 

 

 

 

 

Decreasing

 

 

 

 

 

 

 

 

 

 

 

$

32,688.86

 

6/1/2016

 

 

 

 

 

 

 

Letter of Credit

 

 

 

 

 

 

 

 

 

 

 

$

33,506.08

 

6/1/2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

34,343.73

 

6/1/2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Building

 

170,000

 

$

10.62

 

$

150,412.22

 

$

42,086.00

 

 

 

 

 

 

 

 

 

100

%

$

710,578.26

 

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

DISCLOSURES

 

1.  Suniva, one of the Tenants, has made a claim for reimbursement of tenant
improvement costs in the amount of $95,000, as set forth in the estoppel letter
dated May 14, 2013, delivered in connection with the acquisition of the Property
by Sellers.

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

[INTENTIONALLY OMITTED]

 

--------------------------------------------------------------------------------


 

EXHIBIT P

 

LEASING LISTING AGREEMENTS

 

Colliers International (dated January 15, 2014)

 

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

BOND ISSUER ESTOPPEL

 

This Estoppel Certificate (“Certificate”) is dated as of this        day of
          , 2014, and is issued by the Development Authority of Gwinnett County,
a Georgia public body corporate and politic (the “Issuer”).

 

Reference is made hereby to that certain Lease Agreement, dated as of
December 1, 2008, by and among the Issuer, as Landlord, and Edlen Peachtree LLC
and CP Peachtree Associates, LLC (collectively, the “Sellers”) (as successors in
interest to FirstCal Industrial 2 Acquisition, LLC), as Lessee (as amended,
assigned or otherwise modified, the “Bond Lease”).  Capitalized terms used but
not defined herein have the meanings ascribed to them in the Bond Lease.

 

This Certificate is being furnished by the Issuer to Plymouth Industrial
REIT, Inc., a Maryland corporation, and its designees, nominees, successors and
/or assigns (collectively, the “Buyer”) and the Buyer’s lenders and their
participants, successors and assigns (collectively, the “Lender”), in connection
with the purchase of Seller’s interest in a certain parcel of real property, and
the improvements thereon, commonly known as 5755-5775 Peachtree Industrial
Boulevard, Gwinnett County, Georgia (the “Property”).  Issuer understands that
Buyer, Lender and any title insurance companies insuring the purchase or
financing of the Property are relying upon the accuracy of Issuer’s statements
in this Certificate in connection with making such purchase and the associated
financing.

 

The Issuer hereby states, certifies and affirms the following:

 

(1)           The Issuer is party to the Bond Lease and each of the Bond
Documents referenced in the Exhibit A attached hereto, and the Bond Documents to
which the Issuer is a party have not been modified or amended except as provided
in Exhibit A.

 

(2)           The Bond Documents to which the Issuer is a party are in full
force and effect.

 

(3)           Edlen Peachtree LLC is the current holder of seventy-five percent
(75%) of the Bonds, and CP Peachtree Associates, LLC is the current holder of
twenty-five percent (25%) of the Bonds.

 

(4)           The Issuer has not assigned or pledged its interest in any of the
Bond Documents except as specifically provided therein, and has not entered into
any liens, easements, restrictions, encumbrances, rights-of-way or any other
document that would affect or cause a cloud on its title to the Project, other
than the Indenture.

 

(5)           The Issuer is not in default of any of its covenants under any of
the Bond Documents to which it is a party and to the best of its knowledge, none
of the other parties to the Bond Documents are in default thereunder or have
asserted that any breaches, defaults or defenses thereunder exist.  To the best
of the Issuer’s knowledge, no facts or circumstances exist that, with the giving
of notice or the passage of time, or both, would constitute a material breach or
violation of,

 

--------------------------------------------------------------------------------


 

or default under, any of the Bond Documents by the Issuer or any of the other
parties thereto.

 

(6)           There exist no offsets, counterclaims or defenses under the Bond
Lease on the part of the Sellers, as Lessee under the Bond Lease except as
follows:                                 .

 

(7)           The Bond Lease commenced on                      and expires
                          .

 

(8)           There are no fees and other amounts payable to the Issuer or
Gwinnett County under the Bond Documents that are currently due and payable or
that have accrued but are unpaid except as follows:                            .

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the date first set forth above.

 

 

ISSUER:

 

 

 

DEVELOPMENT AUTHORITY OF GWINNETT COUNTY,

 

a Georgia public body corporate and politic

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO ISSUER ESTOPPEL

 

LIST OF BOND DOCUMENTS AND AMENDMENTS AND MODIFICATIONS

 

--------------------------------------------------------------------------------


 

EXHIBIT R

 

BOND TRUSTEE ESTOPPEL

 

This Estoppel Certificate (“Certificate”) is dated as of this        day of
          , 2014, and is issued by Regions Bank, an Alabama banking corporation
(the “Trustee”).

 

Reference is made hereby to (i) that certain Trust Indenture, dated as of
December 1, 2008, by and among the Development Authority of Gwinnett County (the
“Issuer”) and the Trustee (as amended, assigned or otherwise modified, the
“Indenture”), (ii) that certain Lease Agreement, dated as of December 1, 2008,
by and among the Issuer, as Landlord, and Edlen Peachtree LLC and CP Peachtree
Associates, LLC (collectively, the “Sellers”) (as successors in interest to
FirstCal Industrial 2 Acquisition, LLC), as Lessee (as amended, assigned or
otherwise modified, the “Bond Lease”), and (iii) that certain Home Office
Payment Agreement, dated as of December 1, 2008, by and among the Trustee and
Sellers (as successors in interest to FirstCal Industrial 2 Acquisition, LLC),
(as amended, assigned or otherwise modified, the “Home Office Payment
Agreement”).  Capitalized terms used but not defined herein have the meanings
ascribed to them in the Bond Lease.

 

This Certificate is being furnished by the Trustee to Plymouth Industrial
REIT, Inc., a Maryland corporation, and its designees, nominees, successors and
/or assigns (collectively, the “Buyer”) and the Buyer’s lenders and their
participants, successors and assigns (collectively, the “Lender”), in connection
with the purchase of Seller’s interest in a certain parcel of real property, and
the improvements thereon, commonly known as 5755-5775 Peachtree Industrial
Boulevard, Gwinnett County, Georgia (the “Property”).  Trustee understands that
Buyer, Lender and any title insurance companies insuring the purchase or
financing of the Property are relying upon the accuracy of Trustee’s statements
in this Certificate in connection with making such purchase and the associated
financing.

 

The Trustee hereby states, certifies and affirms the following:

 

(1)           The Trustee is party to the Indenture and each of the Bond
Documents referenced in the Exhibit A attached hereto, and the Bond Documents to
which the Trustee is a party have not been modified or amended except as
provided in Exhibit A.

 

(2)           The Bond Documents to which the Trustee is a party are in full
force and effect.

 

(3)           The Bond Documents to which the Trustee is a party are in full
force and effect. The Trustee has not assigned or pledged its interest in any of
the Bond Documents except as specifically provided therein, and has not entered
into any liens, easements, restrictions, encumbrances, rights-of-way or any
other document that would affect or cause a cloud on its title to the Trust
Estate (as such term is defined in the Indenture) or its security interest in
the Project.

 

(4)           To the best of the Trustee’s knowledge, the Trustee is not in
default of any of its covenants under any of the Bond Documents to which it is a
party and none of the other parties to the Bond Documents are in default
thereunder or have asserted

 

--------------------------------------------------------------------------------


 

that any breaches, defaults or defenses thereunder exist.  To the best of
Trustee’s knowledge, no facts or circumstances exist that, with the giving of
notice or the passage of time, or both, would constitute a material breach or
violation of, or default under, any of the Bond Documents by the Trustee or any
of the other parties thereto.

 

(5)           All outstanding Bonds are currently registered in the name of
Sellers.  Edlen Peachtree LLC is the current holder of seventy-five percent
(75%) of the Bonds, and CP Peachtree Associates, LLC is the current holder of
twenty-five percent (25%) of the Bonds.

 

(6)           There are no amounts that are deposited in or credited to any of
the funds and accounts created under the Indenture and held by the Trustee and
there are no fees and other amounts payable to the Trustee under the Indenture
or any of the other Bond Documents that are currently due and payable or that
have accrued but are unpaid; provided, however, the parties hereto acknowledge
that payments of Base Rent under the Bond Lease and payments of the principal of
and interest on the Bonds have been and are being made pursuant to the Home
Office Payment Agreement and as a result such payments have not been received or
made by the Trustee as Paying Agent under the Indenture.

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the date first set forth above.

 

 

TRUSTEE:

 

 

 

REGIONS BANK, an Alabama banking corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO TRUSTEE ESTOPPEL

 

LIST OF BOND DOCUMENTS AND AMENDMENTS AND MODIFICATIONS

 

1.                                      Lease Agreement dated as of December 1,
2008 between the Issuer and CH Peachtree Associates, LLC and Edlen Peachtree,
LLC (as successor to FirstCal Industrial 2 Acquisition, LLC) (the “Sellers”), as
the same was amended by that certain Assignment, Assumption, Release and
Modification of Lease Documents dated as of May 14, 2013 (the “2013 Assignment
and Assumption Agreement”) among the Issuer, the Sellers, FirstCal Industrial 2
Acquisition, LLC and Regions Bank, as bond trustee (the “Bond Trustee);

 

2.                                      Home Office Payment Agreement dated as
of December 1, 2008 (the “Home Office Payment Agreement”) between the Sellers,
as lessees and purchasers of the Bond,  and the Bond Trustee, as amended by the
2013 Assignment and Assumption Agreement;

 

3.                                      Documents Escrow Agreement dated as of
December 1, 2008 (the “Documents Escrow Agreement”) among the Issuer, the
Sellers and the Bond Trustee, as amended by the 2013 Assignment and Assumption
Agreement; and

 

4.                                      Bond No. R-2 issued by the Issuer in the
principal amount of $4,008,000 in favor of the Sellers (the “Bond”).

 

--------------------------------------------------------------------------------


 

EXHIBIT S-1

 

FORM OF REPRESENTATION LETTER

 

[                                    ]

c/o Cambridge Hanover, Inc.

65 Locust Avenue

New Canaan, CT 06840

 

Marcum LLP

Accountants & Advisors

53 State St

Boston, MA 02109

 

We are providing this letter in connection with your review of the statement of
revenues and certain expenses of the property identified in Appendix A, which is
owned by [                                ] (the “Company”) for the year ended
December 31, 2013 and the               (      ) [month(s)/quarter] ended
                            , 20      , for the purpose of determining whether
any material modifications should be made to the interim financial statement for
it to conform with accounting principles generally accepted in the United States
of America (including all applicable Securities and Exchange Commission (“SEC”)
pronouncements).  We confirm that we are responsible for the fair presentation
of the interim financial statement in conformity with accounting principles
generally accepted in the United States of America including all applicable SEC
pronouncements.

 

Certain representations in this letter are described as being limited to matters
that are material. Notwithstanding this, items are considered material,
regardless of size, if they involve an omission or misstatement of accounting
information that, in the light of surrounding circumstances, makes it probable
that the judgment of a reasonable person relying on the information would be
changed or influenced by the omission or misstatement.  An omission or
misstatement that is monetarily small in amount could be considered material as
a result of qualitative factors.

 

We confirm, to the best of our knowledge and belief, the following
representations made to you during your review.

 

1.                                      To the best of my knowledge, the interim
financial statement referred to above has been prepared and presented in
conformity with accounting principles generally accepted in the United States of
America including all applicable SEC pronouncements applicable to interim
financial statement.  Such accounting principles are consistent with the annual
financial statement, unless otherwise disclosed in the interim financial
statement.

 

2.                                      We have made available to you:

 

a.                                      all financial records and related data.

 

b.                                      minutes of the meetings of stockholders,
directors and committees of directors, or summaries of actions of recent
meetings for which minutes have not yet been prepared.

 

--------------------------------------------------------------------------------


 

3.                                      There have been no communications from
regulatory agencies, such as the SEC or the Internal Revenue Service, or
inquiries from any governmental or regulatory bodies concerning potential
noncompliance with, or deficiencies in, financial reporting practices or any
other matters that could have an adverse effect on our operations or material
adverse effect on the financial statement.

 

4.                                      There are no material transactions that
have not been properly recorded in the accounting records underlying the interim
financial statement.

 

5.                                      a.                                     
We understand that there are no uncorrected interim financial statement
misstatements proposed by you during the engagement.

 

b.                                      We have reviewed and approved all
adjusting journal entries proposed by you during your engagement that have been
recorded in our general ledger and reflected properly in the interim financial
statements and footnotes (summarized in the attached Appendix B).

 

6.                                      To the best of my knowledge, there are
no significant deficiencies, including material weaknesses, in the design or
operation of internal controls, which could adversely affect the Company’s
ability to record, process, summarize, and report interim financial data.

 

7.                                      We acknowledge our responsibility for
the design and implementation of programs and controls to prevent and detect
fraud.

 

8.                                      We have no knowledge of any fraud or
suspected fraud affecting the Company involving:

 

a.                                      management;

 

b.                                      employees who have significant roles in
internal control; or

 

c.                                       others where the fraud could have a
material effect on the interim financial statement.

 

9.                                      We have no knowledge of any allegations
of fraud or suspected fraud affecting the Company in communications from
employees, former employees, analysts, regulators, short sellers, or others.

 

10.                               The following have been properly recorded or
disclosed in the interim financial statement:

 

a.                                      related-party transactions, including
leasing arrangements, and guarantees.

 

b.                                      guarantees, whether written or oral,
under which the Company is contingently liable.

 

c.                                       estimates that may be subject to a
material change in the near term.  We understand that near term means the period
within one year of the date of the interim financial statement.  In addition, we
have no knowledge of concentrations existing at the date of the interim
financial statement that make the Company vulnerable to the risk of severe
impact that have not been properly disclosed in the

 

--------------------------------------------------------------------------------


 

interim financial statement.  Concentrations refer to volumes of business,
revenues, available sources of supply, markets and geographic areas.

 

11.                               There are no:

 

a.                                      violations or possible violations of
laws or regulations whose effects should be considered for disclosure in the
interim financial statement or as a basis for recording a loss contingency.

 

b.                                      unasserted claims or assessments that
our lawyer has advised us are probable of assertion and must be disclosed in
accordance with ASC 450 (“Contingencies”) (formerly SFAS 5).

 

c.                                       other liabilities or gain or loss
contingencies that are required to be accrued or disclosed by ASC 450
(“Contingencies”) (formerly SFAS 5).

 

12.                               The Company has satisfactory title to all
owned assets.

 

13.                               The Company has complied with all aspects of
contractual agreements that would have a material effect on the interim
financial statements in the event of noncompliance.

 

To the best of our knowledge and belief, no events have occurred subsequent to
                        , 20     and through the date of this letter that would
require adjustment to or disclosure in the aforementioned interim financial
statement.

 

[                                        ]

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

Date:

 

 

--------------------------------------------------------------------------------


 

APPENDIX A — LIST OF PROPERTIES

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

--------------------------------------------------------------------------------


 

EXHIBIT S-2

 

FORM OF UPDATE LETTER

 

[                                                      ]

c/o Cambridge Hanover, Inc.

65 Locust Avenue

New Canaan, CT 06840

 

                            , 2014

 

Marcum LLP

Accountants & Advisors

53 State St

Boston, MA 02109

 

In a letter to you dated                       , 20     we confirmed certain
representations made by us in connection with your audit and review of the
combined statements of revenues and certain expenses of the properties listed in
Appendix A (the “Properties”), which are owned by
[                                                    ] (the “Company”), for the
year ended December 31, 2013 and the                            (      )
[month(s)/quarter(s)] ended                   , 20    , respectively. We now
confirm the following additional information to you:

 

1.                                      To the best of our knowledge and belief,
the statements contained in our representation letters to you dated
                  , 20     for the audit and review are correct as of the date
of this letter.

 

2.                                      No events have occurred and no facts
have been discovered since               , 20     that would:

 

a.                                      make the combined financial statements
of the Properties inaccurate or misleading for the year ended December 31, 2013
and the                            (      ) [month(s)/quarter(s)] ended
                      , 20    ; or

 

b.                                      cause any material changes in the
subsequent results of operations of the Properties.

 

3.                                      We have not consulted with an attorney
with respect to the Properties subsequent to                           , 20    ,
with respect to any loss contingencies or any other matters that would require
adjustment to or disclosure in the Properties’ combined financial statements.

 

Minutes of board meetings, including any committees thereof, occurring
subsequent to                       , 20     were made available to you. We have
made you aware of and have

 

--------------------------------------------------------------------------------


 

properly disclosed any Board actions taken subsequent to                     ,
20       that would have a material impact on the Properties’ combined financial
statements for the year ended December 31, 2013 and the
                           (      ) [month(s)/quarter(s)] ended
                  , 20    .

 

 

[                                              ]

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT T

 

FORM OF INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Indemnification Agreement”) is made and
entered into as of               , 20     by and between PLYMOUTH INDUSTRIAL
REIT, INC., a Maryland corporation (the “Company”) and [applicable Seller
entity(ies)] (the “Indemnitee”).

 

RECITALS

 

WHEREAS, the Company, as Buyer, and Edlen Peachtree, LLC, a Delaware limited
liability company and CH Peachtree Associates, LLC, a Georgia limited liability
company, as Sellers are parties to that certain Purchase and Sale Agreement and
Escrow Instructions dated as of August     , 2014 (as amended, assigned or
otherwise modified, the “Purchase Agreement”)

 

WHEREAS, capitalized terms not otherwise defined herein have the meaning
ascribed to such terms in the Purchase Agreement;

 

WHEREAS, the Purchase Agreement requires the Indemnitee to provide Buyer,
Buyer’s designated representative and/or Buyer’s independent auditor with one or
more representation letters (collectively, the “Representation Letters”) with
respect to the books, records and related information of the Property; and

 

WHEREAS, the Purchase Agreement requires the Company to execute this
Indemnification Agreement in order to induce Indemnitee to execute and deliver
the Representation Letters.

 

NOW, THEREFORE, in further consideration for Indemnitee executing and delivering
the Representation Letters and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                                      Indemnity of Indemnitee.  The Company
agrees to indemnify, defend and hold harmless Indemnitee and its affiliates (and
their respective directors, partners, members, managers, officers, employees,
equity holders, successors, assigns, representatives and agents)(collectively,
the “Indemnified Parties”) from and against all claims, losses, liabilities,
damages, deficiencies, costs or expenses, including interest, penalties and
attorneys’ fees and disbursements (collectively, “Losses”), actually incurred,
suffered or paid, directly or indirectly, by the Indemnified Parties based upon,
arising out of or otherwise in respect of any breach or alleged breach of any
representation made by Indemnitee in the Representation Letters, the claim for
which is made by written notice delivered to any Indemnified Party on or after
the date hereof (the “Commencement Date”); provided that the Company is not
obligated to indemnify any Indemnified Party with respect to any Loss arising
from a claim for which written notice is delivered prior to the Commencement
Date.

 

--------------------------------------------------------------------------------


 

2.                                      Notice and Opportunity to Defend. 
Promptly after receipt by any Indemnified Party entitled to indemnification
under this Indemnification Agreement of notice of any demand, assertion or other
circumstance which could give rise to a claim or the commencement (or threatened
commencement) of any action, proceeding or investigation (each, an “Asserted
Liability”) that may result in a Loss, such Indemnified Party will give notice
thereof (the “Claims Notice”) to the Company, subject to the procedures
contained in this Section 2. The Claims Notice will describe the Asserted
Liability in reasonable detail and will indicate the amount of the Loss that has
been or may be suffered by the Indemnified Party. In no event will the
Indemnified Party’s failure to give a Claims Notice to the Company relieve the
Company of any liability under this Section 2, except to the extent that such
failure materially prejudices the Company’s ability to adequately defend such
claim.

 

3.                                      Opportunity to Defend.  If the Company
confirms in writing that it is obligated hereunder to indemnify the Indemnified
Party with respect to any Asserted Liability, the Company may elect to
compromise or defend, at its own expense and with counsel reasonably
satisfactory to the Indemnified Party, such Asserted Liability; and if the
Company so elects to compromise or defend, the Company will have the right to
control the defense of such Asserted Liability. If the Company elects to
compromise or defend such Asserted Liability, it will within fifteen (15) days
(or sooner, if the nature of the Asserted Liability so requires) notify the
Indemnified Party of its intent to do so, and the Indemnified Party will
cooperate with the Company in the compromise of, or defense against, such
Asserted Liability. If the Company elects not to compromise or defend such
Asserted Liability, fails to notify the Indemnified Party of its election as
herein provided or contests its obligation to indemnify under this
Indemnification Agreement, the Indemnified Party may pay, compromise or defend
such Asserted Liability, and the Indemnified Party will have the right to
control the compromise or defense of such Asserted Liability; and in such case,
the Indemnified Party will retain the right to pursue its rights to
indemnification hereunder against the Company. Notwithstanding the foregoing
provisions of this Section 3, the Company may settle or compromise any Asserted
Liability, only if (i) such settlement or compromise does not result in any
liability to, restriction on or admission by the Indemnified Party, and
(ii) such settlement or compromise constitutes or includes a full release of the
Indemnified Party. In any event, the Indemnified Party may participate, at its
own expense, in the defense of any Asserted Liability; provided, that upon any
adverse decision in litigation on a substantial motion or ruling, the
Indemnified Party’s reasonable counsel fees shall thereafter be indemnified
hereunder. If the Company chooses to defend any Asserted Liability, the
Indemnified Party will make available to the Company any books, records or other
documents within its control that are necessary or appropriate for such defense.

 

4.                                      Severability.  The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision.  Without limiting the generality of the
foregoing, this Indemnification Agreement is intended to confer upon Indemnitee
indemnification rights to the fullest extent permitted by applicable laws.  In
the event any provision hereof conflicts with any applicable law, such provision
shall be deemed modified, consistent with the aforementioned intent, to the
extent necessary to resolve such conflict.

 

--------------------------------------------------------------------------------


 

5.                                      Modification and Waiver.  No supplement,
modification, termination or amendment of this Indemnification Agreement shall
be binding unless executed in writing by both of the parties hereto.  No waiver
of any of the provisions of this Indemnification Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

6.                                      Notices.  All notices and other
communications given or made pursuant to this Indemnification Agreement shall be
in writing and shall be deemed effectively given:  (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed electronic mail or
facsimile if sent during normal business hours of the recipient, and if not so
confirmed, then on the next business day, or (c) one (1) business day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt (charges prepaid).  All
communications shall be sent:

 

(a)                                 To Indemnitee at:

 

Garrity Malkin Industrial Partners I, LLC

c/o Cambridge Hanover, Inc.

65 Locust Avenue, Suite 200

New Canaan, CT 06840

 

(b)                                 To the Company at:

 

Plymouth Industrial REIT, Inc.

260 Franklin Street, Suite 1900

Boston, MA 02110

 

1.                                      or to such other address as may have
been furnished to Indemnitee by the Company or to the Company by Indemnitee, as
the case may be.

 

7.                                      Counterparts.  This Indemnification
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
Indemnification Agreement.  The parties hereby agree that a PDF copy of each
party’s original signature to this Indemnification Agreement delivered by
electronic mail shall be effective as such party’s signature to this
Indemnification Agreement.

 

8.                                      Headings.  The headings of the
paragraphs of this Indemnification Agreement are inserted for convenience only
and shall not be deemed to constitute part of this Indemnification Agreement or
to affect the construction thereof.

 

9.                                      Governing Law.  This Indemnification
Agreement and the legal relations among the parties shall be governed by, and
construed and enforced in accordance with, the laws of the State of
Massachusetts, without regard to its conflict of laws rules.

 

--------------------------------------------------------------------------------


 

[remainder of page intentionally blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

 

COMPANY:

 

 

 

PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation

 

 

 

 

 

By:

 

 

Name:

Pendleton P. White, Jr.

 

Title:

President

 

 

 

 

 

INDEMNITEE:

 

 

 

[Applicable Seller entity(ies)]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------